Exhibit 10.10.1


Execution Version












PURCHASE AND SALE AGREEMENT
by and among
LCP OREGON HOLDINGS, LLC,
CORRIDOR PRIVATE HOLDINGS, INC.
and
ZENITH ENERGY TERMINALS HOLDINGS LLC


DECEMBER 21, 2018





















--------------------------------------------------------------------------------


Exhibit 10.10.1


ARTICLE 1
INDEX OF DEFINED TERMS    1

ARTICLE 2
PURCHASE AND SALE OF ASSETS    4

2.1
Transfer of Assets    4

2.2
Transfer of CORR Interest    5

2.3
Conveyance Instruments    5

2.4
Assumption of Liabilities    5

2.5
Retention of Liabilities    5

2.6
Restrictions on Use of the Property – Equitable Servitude and Easement    6

2.7
Title Commitment, Survey, and Title Policy Insurance    6

ARTICLE 3
PURCHASE PRICE; PAYMENTS AND ADJUSTMENTS    6

3.1
Purchase Price    6

3.2
Allocation of Purchase Price    7

ARTICLE 4
CLOSING    7

4.1
The Closing and Closing Date    7

4.2
Closing Costs    7

4.3
Effect of Closing on Leases and Related Agreements    7

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER    8

5.1
Organization and Corporate Power and Authority    8

5.2
Due Authorization    8

5.3
Due Execution and Enforceability    8



Table of Contents - i



--------------------------------------------------------------------------------

Exhibit 10.10.1


5.4
Governmental Authorization    8

5.5
Non-Contravention    8

5.6
Environmental Matters    9

5.7
Franchise    9

5.8
Title to Assets    9

5.9
Litigation    9

5.10
Rights of First Refusal and Consents    9

5.11
Broker’s or Finder’s Fees    9

5.12
Condemnation    9

5.13
Material Contracts    9

5.14
Disclaimers    10

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF CORR    10

6.1
Organization and Corporate Power and Authority    10

6.2
Due Authorization    10

6.3
Due Execution and Enforceability    10

6.4
Governmental Authorization    10

6.5
Non-Contravention    11

6.6
Title to Interest    11

6.7
Litigation    11

6.8
Rights of First Refusal and Consents    11

6.9
Broker’s or Finder’s Fees    11





Table of Contents - ii



--------------------------------------------------------------------------------

Exhibit 10.10.1


ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF PURCHASER    11

7.1
Organization of Purchaser and Corporate Power and Authority    11

7.2
Due Authorization    11

7.3
Due Execution and Enforceability    12

7.4
Governmental Authorization    12

7.5
Non-Contravention    12

7.6
Broker’s or Finder’s Fees    12

7.7
No Other Representations or Warranties    12

ARTICLE 8
COVENANTS    13

8.1
Third Party and Governmental Consents    13

8.2
Further Assurances    13

8.3
Access    13

8.4
Bulk Transfer Laws    14

8.5
Permitting    14

ARTICLE 9
CONDITIONS TO THE OBLIGATIONS OF SELLER    14

9.1
Conditions to Closing    14

ARTICLE 10
CONDITIONS TO THE OBLIGATIONS OF PURCHASER    15

10.1
Conditions to Closing    15

ARTICLE 11
TAXES AND LIKE KIND EXCHANGE    16

11.1
Compliance    16



Table of Contents - iii



--------------------------------------------------------------------------------

Exhibit 10.10.1


11.2
Unconditional Obligation    16

11.3
Like Kind Exchange    17

ARTICLE 12
TERMINATION    17

12.1
Termination    17

12.2
Effect of Termination    17

12.3
Other Remedies for Breach    17

ARTICLE 13
MISCELLANEOUS    17

13.1
Costs and Expenses    17

13.2
Assurances    18

13.3
Written Notices    18

13.4
Assignment    18

13.5
Attachments Incorporated    18

13.6
Governing Law and Jurisdiction    19

13.7
Entire Agreement; Effect on Leases    19

13.8
Parties in Interest    19

13.9
Severability    19

13.10
Counterparts; Facsimile Signatures    20

13.11
Consents    20

13.12
Books and Records    20

13.13
Knowledge Representations    20

13.14
STATUTORY WARNING – OREGON    20





Table of Contents - iv



--------------------------------------------------------------------------------

Exhibit 10.10.1


SCHEDULES


Schedule 1
Real Property Description

Schedule 2
Permits

Schedule 3
Permitted Liens

Schedule 4
Consents

Schedule 5
Material Contracts

Schedule 6
Specified Individuals





EXHIBITS


Exhibit A‑1
Deed

Exhibit A‑2
Quitclaim Deed

Exhibit A‑3
Bill of Sale, Assignment and Assumption Agreement

Exhibit A-4
Membership Interest Assignment

Exhibit B-1
Seller’s Officer’s Certificate

Exhibit B-2
CORR’s Officer’s Certificate

Exhibit C
Purchaser’s Officer’s Certificate

Exhibit D
Form of Promissory Note









Table of Contents - v



--------------------------------------------------------------------------------


Exhibit 10.10.1


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
December 21, 2018 (“Effective Date”), by and among LCP OREGON HOLDINGS, LLC, a
Delaware limited liability company (“Seller”); ZENITH ENERGY TERMINALS HOLDINGS
LLC, a Delaware limited liability company, formerly known as Arc Terminals
Holdings LLC (“Purchaser”); and Corridor Private Holdings, Inc., a Delaware
corporation (“CORR”).
WITNESSETH:
WHEREAS, Purchaser and Seller are parties, as “Lessee” and “Lessor,”
respectively, to (i) that certain Lease dated January 21, 2014, with respect to
the Terminal System (as more fully defined therein) (the “Terminal System
Lease”), and (ii) that certain Lease dated January 21, 2014, with respect to the
Pipeline System (as more fully defined therein) (the “Pipeline System Lease”)
(such leases, as amended, each individually, a “Lease,” and collectively, the
“Leases”);
WHEREAS, the Leases each contain provisions permitting Purchaser to purchase the
Leased Property (as that term is defined in each of the Leases) (the “Lease
Buy-Out Provisions”);
WHEREAS, Purchaser wishes to purchase the Leased Property (as that term is
defined in each of the Leases), from Seller, and Seller wishes to sell such
Leased Property to Purchaser;
NOW, THEREFORE, in consideration of the promises, terms, representations,
covenants, conditions and agreements set forth herein, the parties, intending to
be legally bound hereby, hereto agree as follows:
ARTICLE 1 INDEX OF DEFINED TERMS
As used in this Agreement, capitalized terms that are defined in either of the
Leases shall have the meaning given to them in the Terminal System Lease unless
expressly otherwise defined in this Agreement. All other capitalized terms shall
have the meanings set forth below.
1.1
Agreement – See Preamble.

1.2
Assets – See Section 2.1.

1.3
Assumed Liabilities – See Section 2.4.

1.4
Buyer Retained Liabilities – See Section 2.5(b)

1.5
Cap – See Section 12.2(c)(i).

1.6
Chevron – See Section 2.1(a)(ii).

1.7
Claim Notice – See Section 12.4(a)(i).

1.8
Closing – See Section 4.1.



1

--------------------------------------------------------------------------------

Exhibit 10.10.1


1.9
Closing Date – See Section 4.1.

1.10
Deductible – See Section 12.2(c)(i).

1.11
Deed – See Section 2.3.

1.12
Drop Dead Date – Section 4.1.

1.13
Effective Date – See Preamble.

1.14
Environmental Liabilities – means any known, unknown, contingent or
non-contingent loss, liability, claim (including tort claims, claims for
personal injury, claims for property damage, natural resource damage claims,
claims for diminution in property value, claims for injunctive relief, and
claims for Corrective Action (as defined in the Terminal System Lease)), action,
proceeding (including any notice of non-compliance with or violation of
Environmental Law (as defined in the Terminal System Lease)), obligation
(including any obligation to perform Corrective Action required under
Environmental Law in connection with any Release of Hazardous Materials (as each
of such terms is defined in the Terminal System Lease)), suit, order (including
any compliance order, consent order, cleanup and abatement order and
cease-and-desist order), lien, fine, penalty, damages, expense, cost and fees
(including reasonable attorney and consultant fees and costs for investigation
and defense) arising out of or related to a violation of Environmental Law or a
Release of Hazardous Materials (as each of such terms is defined in the Leases)
into the environment and relating and attributable to the ownership or operation
of the Assets.

1.15
Environmental Responsibilities Agreement – See Section 2.1(f).

1.16
Equitable Servitude and Easement – See Section 2.6.

1.17
Excise Taxes – See Section 11.3.

1.18
Franchise – means the franchise granted to Seller by City of Portland on August
17, 2017, pursuant to Ordinance No. 188554 for the construction, operation and
maintenance of pipeline facilities under the City streets for a period of 20
years, as amended by Ordinance No. 189149 on September 5, 2018

1.19
Franchise Ordinance – See Section 10.1(h).

1.20
Indemnified Party – See Section 12.4(a)(i).

1.21
Indemnifying Party – See Section 12.4(a)(i).

1.22
Interest – means the 59.47 units equity interest held by CORR in Zenith Energy
Terminals Joliet Holdings LLC.

1.23
Laws – means all laws, rules, regulations, statutes, ordinances, codes, plans,
Orders, decrees, rulings and charges of any Governmental Authority, including
Environmental Laws.



2

--------------------------------------------------------------------------------

Exhibit 10.10.1


1.24
Material Contracts – See Section 8.1(b).

1.25
Order – means any judgment, order, writ, injunction or decree of any
Governmental Authority.

1.26
Paramount – See Section 2.1(f).

1.27
Permits – See Section 2.1(c).

1.28
Permitted Liens – has the same meaning given to it in the Leases, except that
any Lien securing indebtedness of Seller or any of its Affiliates shall not be a
Permitted Lien.

1.29
Pipeline System Lease – See Recitals.

1.30
Property Taxes – See Section 11.4.

1.31
Purchase Price – See Section 3.1.

1.32
Seller Purchaser – See Preamble.

1.33
Purchaser Indemnified Parties – See Section 12.1(a).

1.34
Seller – See Preamble.

1.35
Seller Indemnified Parties – See Section 12.1(b).

1.36
Seller Retained Liabilities – See Section 2.5(a).

1.37
Specified Individuals – See Schedule 6.

1.38
Survey – See Section 2.7(b).

1.39
Survival Period – See Section 12.2(a)(v).

1.40
Taxes – See Section 11.1.

1.41
Terminal System Lease – See Recitals.

1.42
Third Party Claim – See Section 12.4(b).

1.43
Third Party Claim Notice – See Section 12.4(b).

1.44
Third Party Consents and Approvals – See Section 8.4(c).

1.45
Title Commitment – See Section 2.7(a).

1.46
Title Company – See Section 2.7.

1.47
Title Policy – See Section 2.7(d).



3

--------------------------------------------------------------------------------

Exhibit 10.10.1


1.48
Update – See Section 8.6.

1.49
Willbridge Facility – See Section 2.1(a)

1.50
Willbridge Facility Property – See Section 2.1(a)

1.51
Willbridge Facility Real Property – See Section 2.1(a)

ARTICLE 2     PURCHASE AND SALE OF ASSETS
2.1    Transfer of Assets. Seller shall sell, transfer, convey, grant and assign
to Purchaser, at Closing, and Purchaser shall purchase and receive, at Closing,
all right, title and interest of Seller in and to the following assets (the
“Assets”):
(a)    The City of Portland, County of Multnomah, State of Oregon asphalt
refinery and terminal (the “Willbridge Facility”), consisting of:
(i)    the Leased Property as defined in the Terminal System Lease (y) (the
“Willbridge Facility Property”), which includes the real property described in
Schedule 1 of this Agreement (the “Willbridge Facility Real Property”);
(ii)    the Leased Property as defined in the Pipeline System Lease, including
all real property subleases, rights-of-way and easements for the pipelines
outside the Willbridge Facility Property used to transport crude oil and
petroleum products from the pier known as the Willbridge Pier owned by Chevron
U.S.A., Inc. (“Chevron”) to the Willbridge Facility Property, together with the
pipelines involved, each as described in Schedule 1 of this Agreement; and
(iii)    all equipment, furniture, machinery, implements, spare parts, supplies
and other tangible personal property of every kind and description, that is
located on the Willbridge Facility Property, owned by Seller, and primarily
related to the operations of the Willbridge Facility.
(b)    Any business, real and personal property leases, and contracts to which
Seller is a party and that is associated with the Willbridge Facility, including
without limitation the Material Contracts set forth on Schedule 5 to this
Agreement.
(c)    Seller’s interest, if any, in the Willbridge Facility’s licenses, permits
(including all permit transfer applications) and other forms of similar
governmental consents necessary for the operation of the Willbridge Facility
including without limitation those listed in Schedule 2 to this Agreement, to
the extent transferable (“Permits”).
(d)    The Franchise, to the extent transferable.
(e)    To the extent not included in the foregoing, the files, books, inspection
and equipment maintenance records, and other information relating to the
foregoing Assets available


4

--------------------------------------------------------------------------------

Exhibit 10.10.1


through Seller’s reasonable efforts to locate such information and which Seller
is not prohibited from transferring to Purchaser by law, permit or existing
contractual relationships.
2.2    Transfer of CORR Interest. CORR shall sell, transfer, convey, grant and
assign to Purchaser, at Closing, and Purchaser shall purchase and receive, at
Closing, all right, title and interest of CORR, in and to the Interest.
2.3    Conveyance Instruments. The Land and Improvements (to the extent same are
buildings, fixtures or other real property) shall be conveyed by means of the
deed in the form of Exhibit A‑1 hereto (the “Deed”). The right-of-way interests
of Seller in and to that certain Right of Way Agreement with Union Oil Company
of California dated March 12, 1993, and to certain additional pipelines therein
described, shall be conveyed by means of a quitclaim deed in the form of
Exhibit A‑2. The remaining Assets to be transferred hereunder shall be conveyed
pursuant to a bill of sale and assignment in the form of Exhibit A‑3 hereto. The
Interest shall be transferred to Purchaser by means of the membership interest
assignment in the form of Exhibit A‑4 hereto.
2.4    Assumption of Liabilities. Purchaser shall assume the following
liabilities (the “Assumed Liabilities”) as of the Closing:
(a)    all Lessee Environmental Liabilities;
(b)    the obligations of Seller and its Affiliates relating to the Assets under
the Environmental Responsibilities Agreement; and
(c)    all liabilities and obligations relating and solely attributable to the
post-Closing ownership or operation of the Assets arising on or after the
Closing, including without limitation all liabilities and obligations solely
arising on or after the Closing under the instruments, agreements, Material
Contracts, and Permits assigned hereunder.
2.5    Retention of Liabilities.
(a)    Seller shall retain responsibility and shall remain liable for (i) all
liabilities of Seller or any Affiliate of Seller for borrowed money, and
(ii) all liabilities to the extent attributable to the ownership of the Assets
prior to the Closing (collectively, the “Seller Retained Liabilities”),
excluding those specifically and expressly included in the Assumed Liabilities,
which shall be assumed by Purchaser, and the Buyer Retained Liabilities.
(b)    Purchaser shall retain responsibility and shall remain liable for (i) all
liabilities of Purchaser or any affiliate of Purchaser for borrowed money, and
(ii) all liabilities of Purchaser or any affiliate of Purchaser to the extent
attributable to the operation of the Assets prior to the Closing (collectively,
the “Buyer Retained Liabilities”).
2.6    Restrictions on Use of the Property – Equitable Servitude and Easement.
Seller is party to that Equitable Servitude and Easement relating to the Assets
and dated March 1, 2005 (the “Equitable Servitude and Easement”), containing
restrictions on present and future uses of the Willbridge Facility Property.
Purchaser agrees and concurs with all of the terms set forth in the Equitable


5

--------------------------------------------------------------------------------

Exhibit 10.10.1


Servitude and Easement and agrees to the restrictions on current and future use
of the Willbridge Facility Property set forth therein.
2.7    Title Commitment, Survey, and Title Policy Insurance. The parties agree
to use First American Title Insurance Company, located at 200 SW Market St.,
Suite 250, Portland, OR 97201 (the “Title Company”) as the title company for the
transaction contemplated herein.
(a)    Prior to the Effective Date hereof, Purchaser shall have obtained a
commitment for title insurance (the “Title Commitment”) from the Title Company,
committing to insure title to the Willbridge Facility Real Property and setting
forth the status of title and showing all liens, claims, encumbrances,
rights-of-way, reservations, restrictions, and other matters of record, if any,
affecting the Willbridge Facility Real Property, together with copies of all
instruments of record referred to therein.
(b)    If Purchaser so desires, Purchaser may, at its sole cost and expense,
cause a ground survey of the Willbridge Facility Real Property (the “Survey”) to
be performed and completed. If Purchaser chooses to obtain a Survey, Purchaser
shall provide Seller with copies of the Survey within five (5) business days of
Purchaser’s receipt thereof.
(c)    Seller shall have no obligation to cure any title defects or remove any
title exceptions related to matters reflected on the Title Commitment except to
the extent such defects or exceptions are not Permitted Liens, in which case
Seller shall remove or cure all of such defects or matters on or before Closing.
(d)    On or prior to the Closing Date, Purchaser shall obtain from the Title
Company an ALTA Owner’s Policy of Title Insurance, with extended coverage if
Purchaser has obtained and provided the Title Company with a Survey suitable to
satisfy the Title Company that such coverage may be issued with a liability
value equal to the amount of the Purchase Price, and insuring marketable fee
simple title to (or valid easement or leasehold interest in, as applicable) the
Willbridge Facility Real Property, subject only to Permitted Liens (“Title
Policy”).
ARTICLE 3     PURCHASE PRICE; PAYMENTS AND ADJUSTMENTS
3.1    Purchase Price. At Closing, as consideration for the sale of the Assets,
Purchaser shall pay to Seller or its designee the aggregate sum of Sixty Million
Five Hundred Fifty-Three Thousand Nine Hundred and Seventy-Five US Dollars
(US$60,553,975.00), payable by a payment of Fifty Five Million Five Hundred
Fifty-Three Thousand Nine Hundred and Seventy-Five U.S. Dollars
(US$55,553,975.00) via wire transfer in immediately available funds at Closing,
and a promissory note (payable on January 7, 2019) delivered at Closing in the
principal amount of Five Million U.S. Dollars (US$5,000,000.00), in the form
attached hereto as Exhibit D. At Closing, as consideration for the Interest,
Purchaser shall pay to CORR the sum of Four Hundred Forty-Six Thousand and
Twenty-Five U.S. Dollars (US$446,025.00) via wire in immediately available funds
at Closing. The aggregate consideration allocable to the Assets and the Interest
is collectively referred to in this Agreement as the “Purchase Price”. The
Purchase Price shall be payable to accounts indicated on the closing statement
approved by Purchaser, Seller, and CORR at Closing,


6

--------------------------------------------------------------------------------

Exhibit 10.10.1


but the wire transfer to Seller shall be subject to a credit in favor of
Purchaser for the prorated amount of any pre-paid Base Rent that is applicable
to any period on or after the Closing Date.
3.2    Allocation of Purchase Price. The parties agree to the allocation of the
$60,553,975.00 portion of the Purchase Price that is allocable to the Assets for
federal income tax purposes in accordance with Section 1060 of the Internal
Revenue Code of 1986, as amended, and the applicable Treasury Regulations. The
parties hereto shall promptly inform one another of any challenge by any
Governmental Authority to any allocation made pursuant to this Section 3.2 and
agree to consult with and keep one another informed with respect to the state
of, and any discussion, proposal or submission with respect to, such challenge.
3.3    Incremental Purchase Price. In the event that (i) Purchaser, within six
months following the Closing, sells or enters into a definitive agreement to
sell, all or substantially all of the Willbridge Facility to a person or entity
that is not controlled by, controlling, or under common control with the
Purchaser, and (ii) the sale price for the Willbridge Facility exceeds sixty
million dollars, then Purchaser shall pay to Seller ten percent of (A) the
amount by which: the lesser of (1) the amount described in the next to last
sentence of Section 25.4 of the Terminal System Lease (calculated as of the
Closing), or (2) the purchase price in that transaction exceeds (B) sixty
million dollars. Any such amount shall be payable to Seller within three
business days after the closing of such transaction, and the amount so paid
shall be additional Purchase Price to be allocated as determined by Seller
pursuant to Section 3.2.
ARTICLE 4     CLOSING
4.1    The Closing and Closing Date. Subject to the other terms and provisions
of this Agreement, the consummation of the sale of the Assets and other
transactions contemplated by this Agreement (the “Closing”) shall take place via
mails and email in accordance with this Agreement, on December 21, 2018, subject
to satisfaction or waiver of the conditions in Articles 9 and 10 hereto, subject
to Purchaser’s right to extend the date of Closing as set forth in Section
8.1(c), or such other mutually agreeable date as the Closing actually takes
place (the “Closing Date”); provided, however, Seller and Purchaser agree that
time is of the essence hereunder and if the Closing does not occur on or before
December 28, 2018 (the “Drop Dead Date”), the parties may terminate this
Agreement in accordance with and subject to Article 13. The foregoing right to
terminate shall apply even if the Closing is delayed solely because of an
inability to receive timely governmental review or approval of any required item
or matter by a government entity.
4.2    Closing Costs. At Closing, Purchaser will be responsible for payment of
recording fees for the Deed, one-half of escrow fees charged by the Title
Company and any amounts required to be paid to the issuers of the Interest, and
any portion of the title insurance premium attributable to extended coverage or
additional endorsements, and Seller will be responsible for payment for
recording of any mortgage or other lien releases, one-half of escrow fees
charged by the Title Company and any amounts required to be paid to the issuers
of the Interest, and the portion of the title insurance premium attributable to
standard coverage. Each party shall pay its own attorney fees in connection with
the purchase and sale of the Assets and the Interest, including the negotiating,
drafting, performance and closing of this Agreement and any ancillary documents
hereto.


7

--------------------------------------------------------------------------------

Exhibit 10.10.1


4.3    Effect of Closing on Leases and Related Agreements. Immediately and
automatically upon Closing, the Leases, together with any and all agreements
ancillary thereto, including without limitation any Lessee Guaranty, Project
Management Agreement, Services Agreement, or Office Lease Agreement referenced
in either of the Leases (but excluding any agreements constituting part of the
Assets), shall terminate, and neither Purchaser nor Seller shall have any
further obligation thereunder except for obligations, which by the express terms
of such agreements, survive termination of such agreements.
ARTICLE 5     REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Purchaser as of the date hereof and as
of the Closing Date that:
5.1    Organization and Corporate Power and Authority. Seller is a limited
liability company duly organized and validly existing under the Laws of the
State of Delaware. Seller has the company power and authority to own its
property and to carry on its businesses as now conducted and to execute and
deliver this Agreement and each document, instrument or agreement contemplated
hereby, and to perform its obligations hereunder and thereunder.
5.2    Due Authorization. The execution, delivery and performance of this
Agreement and each document, instrument or agreement executed pursuant to this
Agreement by Seller and the consummation of the sale of the Assets have been
duly authorized by all necessary corporate action, and no other corporate action
on the part of Seller is necessary to authorize and approve the execution,
delivery and performance of this Agreement or any other document, instrument or
agreement contemplated hereby or the consummation of the transactions
contemplated hereby and thereby. Seller is not subject to any provision of its
charter or by-laws or any order or decree of any court or governmental body
which would prevent the consummation of the sale of the Assets contemplated by
this Agreement.
5.3    Due Execution and Enforceability. This Agreement has been duly executed
and delivered by Seller and assuming due authorization, execution and delivery
by Purchaser, this Agreement constitutes the legal, valid and binding obligation
of Seller enforceable against it in accordance with its terms.
5.4    Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement, and the consummation by Seller of the sale of the
Assets, do not require Seller to obtain any consent, approval or order of; make
any filing with; or give any notice to any Governmental Authority under any
applicable laws, except where the failure to obtain such consent, approval or
order; make such filing; or give such notice could not reasonably be expected to
result, individually or in the aggregate, in a material adverse change with
respect to the sale of the Assets contemplated by this Agreement.
5.5    Non-Contravention. The execution, delivery and performance of this
Agreement and the related agreements by Seller, and the transactions
contemplated hereby and thereby, will not (i) violate, conflict with, result in
a breach of or default under (or with notice, lapse of time, or both would
result in such a breach or default), result in any modification of the effect
of, provide the


8

--------------------------------------------------------------------------------

Exhibit 10.10.1


other contracting party the right to terminate or materially amend, or require
the other contracting party to consent to the assignment or continuation of any
material agreement or instrument to which Seller is a party or by which Seller
is bound, the effect of which would result, individually or in the aggregate, in
a material adverse change with respect to the Assets or the sale of the Assets
contemplated by this Agreement, (ii) violate any order of any Governmental
Authority against or binding upon Seller or (iii) violate any applicable law.
5.6    Environmental Matters.
(a)    Seller has made available to Purchaser true and complete copies of any
material environmental reports, correspondence, analyses, test results, and
related documents from Governmental Authorities in the possession of Seller
regarding or concerning liabilities under or compliance by Seller with
Environmental Laws or permits issued under applicable Environmental Laws arising
out of or relating to the Assets.
(b)    Seller has not received any written notice that it is in breach of, and
to its knowledge, Seller is not in breach of, nor in default under the
Environmental Responsibilities Agreement and, to Seller’s knowledge: (i) no
event has occurred or is occurring which with the giving of notice or the
passage of time would constitute such a default, and (ii) the Environmental
Responsibilities Agreement is in full force and effect. Seller has received no
written notice under the Lease of any event described in clause (i) above or
that is inconsistent with clause (ii) above.
5.7    Franchise and Permits. To Seller’s knowledge (i) Seller is not in breach
of nor in default under the Franchise or any Permits, and (ii) no event has
occurred or is occurring which with the giving of notice or the passage of time
would constitute such a default, and (iii) the Franchise and the Permits are in
full force and effect.
5.8    Title to Assets. Except for the Permitted Liens, and except to the extent
that Purchaser has good and marketable title to the Assets, Seller has good and
marketable title to the Assets to be transferred hereunder (exclusive of leased
property), and, when conveyed to Purchaser, the Assets will be free of liens,
charges or encumbrances of any nature whatsoever.
5.9    Litigation. There is no legal action or governmental proceeding or
investigation pending against Seller which would materially and adversely affect
Purchaser’s ability to maintain and operate the Assets in the manner in which
they are currently being maintained and operated.
5.10    Rights of First Refusal and Consents. Except for matters set forth in
Schedule 4 or which individually or in the aggregate are not material, no
consents, waivers, or rights of first refusal are necessary in connection with
the consummation of the transaction contemplated by this Agreement.
5.11    Broker’s or Finder’s Fees. Seller is not a party to, or in any way
obligated under, and has no knowledge of, any contract or outstanding claim for
the payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement. Seller shall indemnify,
defend and hold Purchaser harmless from and against any such broker’s or
finder’s fees.


9

--------------------------------------------------------------------------------

Exhibit 10.10.1


5.12    Condemnation. There are no pending, or to Seller’s knowledge threatened,
condemnation proceedings or assessments affecting the Assets or any part
thereof.
5.13    Material Contracts. Seller has delivered to Purchaser a true and
complete copy of each Material Contract and, to the knowledge of Seller, each
Material Contract is in full force and effect, and there is no material
violation (which is currently outstanding or unresolved) of the terms of any
Material Contract, and no event has occurred that allows or, upon the giving of
notice or the passage of time or both, would constitute a violation of any
Material Contract or otherwise allow the revocation or termination of any
Material Contract.
5.14    Disclaimers. PURCHASER ACKNOWLEDGES AND AFFIRMS THAT PRIOR TO THE
CLOSING IT WILL HAVE MADE ITS OWN INVESTIGATION, ANALYSIS AND EVALUATION OF THE
ASSETS; THE LIABILITIES AND OBLIGATIONS TO BE ASSUMED BY PURCHASER HEREUNDER;
AND THE OPERATIONS, BUSINESS AND PROSPECTS RELATING TO THE ASSETS AND SUCH
LIABILITIES AND OBLIGATIONS. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, THE ASSETS ARE SOLD “AS IS” AND “WITH
ALL FAULTS,” AND SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED IN FACT OR BY LAW,
WHETHER OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, CONDITION OR
OTHERWISE, CONCERNING THE ASSETS.
ARTICLE 6     REPRESENTATIONS AND WARRANTIES OF CORR
CORR hereby represents and warrants to Purchaser as of the date hereof and as of
the Closing Date that:
6.1    Organization and Corporate Power and Authority. CORR is a corporation
duly organized and validly existing under the Laws of the State of Delaware.
CORR has the corporate power and authority to own its property and to carry on
its businesses as now conducted and to execute and deliver this Agreement and
each document, instrument or agreement contemplated hereby to be executed and
delivered by CORR, and to perform its obligations hereunder and thereunder.
6.2    Due Authorization. The execution, delivery and performance of this
Agreement and each document, instrument or agreement executed pursuant to this
Agreement by CORR and the consummation of the sale of the Interest have been
duly authorized by all necessary corporate action, and no other corporate action
on the part of CORR is necessary to authorize and approve the execution,
delivery and performance of this Agreement or any other document, instrument or
agreement contemplated hereby or the consummation of the sale of the Interest.
CORR is not subject to any provision of its charter or by-laws or any order or
decree of any court or governmental body which would prevent the consummation of
the sale of the Interest.
6.3    Due Execution and Enforceability. This Agreement has been duly executed
and delivered by CORR and assuming due authorization, execution and delivery by
Purchaser, this Agreement constitutes the legal, valid and binding obligation of
CORR enforceable against it in accordance with its terms.


10

--------------------------------------------------------------------------------

Exhibit 10.10.1


6.4    Governmental Authorization. The execution, delivery and performance by
CORR of this Agreement, and the consummation by CORR of the sale of the
Interest, do not require CORR to obtain any consent, approval or order of; make
any filing with; or give any notice to any Governmental Authority under any
applicable laws, except where the failure to obtain such consent, approval or
order; make such filing; or give such notice could not reasonably be expected to
result, individually or in the aggregate, in a material adverse change with
respect to the Assets or the transactions contemplated by this Agreement.
6.5    Non-Contravention. The execution, delivery and performance of this
Agreement and the related agreements by CORR, and the transactions contemplated
hereby and thereby, will not (i)  except for the provisions of Article VII of
the Operating Agreement of Zenith Energy Terminals Joliet Holdings LLC, which
Purchaser represents have been complied with, violate, conflict with, result in
a breach of or default under (or with notice, lapse of time, or both would
result in such a breach or default), result in any modification of the effect
of, provide the other contracting party the right to terminate or materially
amend, or require the other contracting party to consent to the assignment or
continuation of any material agreement or instrument to which CORR is a party or
by which CORR is bound, the effect of which would result, individually or in the
aggregate, in a material adverse change with respect to the sale of the
Interest, (ii) violate any order of any Governmental Authority against or
binding upon CORR or (iii) violate any applicable law.
6.6    Title to Interest. CORR has good and marketable title to the Interest
free of liens, charges or encumbrances of any nature whatsoever.
6.7    Litigation. There is no legal action or governmental proceeding or
investigation pending against CORR or the Interest which would materially and
adversely affect the Interest or CORR’s ability to transfer the Interest to
Purchaser in accordance with this Agreement.
6.8    Rights of First Refusal and Consents. Except for the provisions of
Article VII of the Operating Agreement of Zenith Energy Terminals Joliet
Holdings LLC , no consents, waivers, or rights of first refusal are necessary to
be obtained by CORR in connection with the consummation of CORR’s transfer of
the Interest to Purchaser in accordance with this Agreement.
6.9    Broker’s or Finder’s Fees. CORR is not a party to, or in any way
obligated under, and has no knowledge of, any contract or outstanding claim for
the payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement. CORR shall indemnify,
defend and hold Purchaser harmless from and against any such broker’s or
finder’s fees.
ARTICLE 7     REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller that except as otherwise
disclosed in this Agreement or in the Schedules attached hereto and made a part
hereof:
7.1    Organization of Purchaser and Corporate Power and Authority. Purchaser is
a limited liability company duly organized and validly existing under the Laws
of the State of Delaware. Purchaser has the limited liability company power and
authority to own its property and to carry


11

--------------------------------------------------------------------------------

Exhibit 10.10.1


on its business as now conducted and to execute and deliver this Agreement and
each document, instrument or agreement contemplated hereby and thereby and to
perform its obligations hereunder and thereunder.
7.2    Due Authorization. The execution, delivery and performance of this
Agreement and each document, instrument or agreement executed pursuant to this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary limited
partnership action, and no other corporate action on the part of Purchaser is
necessary to authorize and approve the execution, delivery and performance of
this Agreement or any other document, instrument or agreement contemplated
hereby or the consummation of the transactions contemplated hereby and thereby.
Purchaser is not subject to any provision of its certificate or partnership
agreement or any agreement, instrument, order or decree of any court or
governmental body which would prevent consummation of the transactions
contemplated by this Agreement.
7.3    Due Execution and Enforceability. This Agreement has been duly executed
and delivered by Purchaser, and assuming due authorization, execution and
delivery by Seller, this Agreement constitutes the legal, valid and binding
obligation of Purchaser enforceable against it in accordance with its terms.
7.4    Governmental Authorization. The execution, delivery and performance by
Purchaser of this Agreement, and the consummation by Purchaser of the
transactions contemplated hereby, do not require Purchaser to obtain any
consent, approval or order of; make any filing with; or give any notice to any
Governmental Authority under any applicable laws, except where the failure to
obtain such consent, approval or order; make such filing; or give such notice
could not reasonably be expected to result, individually or in the aggregate, in
a material adverse change.
7.5    Non-Contravention. The execution, delivery and performance of this
Agreement and the related agreements by Purchaser, and the transactions
contemplated hereby and thereby, will not (i) violate, conflict with, result in
a breach of or default under (or with notice, lapse of time, or both would
result in such a breach or default), result in any modification of the effect
of, provide the other contracting party the right to terminate or materially
amend, or require the other contracting party to consent to the assignment or
continuation of any material agreement or instrument to which Purchaser is a
party or by which Purchaser is bound, the effect of which would result,
individually or in the aggregate, in a material adverse change, (ii) violate any
order of any Governmental Authority against or binding upon Purchaser or (iii)
violate any applicable law.
7.6    Broker’s or Finder’s Fees. Purchaser is not a party to, or in any way
obligated under, and has no knowledge of, any contract or outstanding claim for
the payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement. Purchaser shall
indemnify, defend and hold Seller harmless from and against any such broker’s or
finder’s fees.
7.7    No Other Representations or Warranties. Except for the representations
and warranties contained in Articles 5 and 6, neither Seller nor CORR has made,
and Purchaser is not relying on, any other express or implied representation or
warranty with respect to Seller, CORR, the Assets,


12

--------------------------------------------------------------------------------

Exhibit 10.10.1


the Interest, or the transactions contemplated by this Agreement, and Seller and
CORR disclaim all liability and responsibility for any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to Purchaser or its Affiliates or representatives. Except
for the representations and warranties contained in Article 7, Purchaser has not
made, and neither Seller nor CORR is relying on, any other express or implied
representation or warranty with respect to Purchaser or the transactions
contemplated by this Agreement, and Purchaser disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Seller or CORR or their representatives.
ARTICLE 8     COVENANTS
8.1    Third Party and Governmental Consents.
(a)    Seller and Purchaser shall cooperate and shall promptly undertake such
action as may be required to obtain the consents set forth in Schedule 4 except
as otherwise expressly provided herein, Seller shall pay all third party fees or
expenses it believes necessary to obtain such consents, if any, contemplated by
the terms of such items, provided that neither Seller nor Purchaser shall be
required to pay any additional consideration beyond that contemplated (if any is
contemplated) by the terms of such items. With respect to the Assets, if any
such consents are not obtained or waived by Purchaser, the Material Contracts,
Permits or leases requiring such consent shall be excluded from the Assets to be
transferred hereunder and if any such item or items are material to the
operation of the Willbridge Facility, Seller shall, without making any guarantee
hereunder, make commercially reasonable efforts to allow Purchaser to operate
the Willbridge Facility in the same manner as if such consent was obtained.
(b)    If any consent to assignment for any contracts, leases or agreements
listed in Schedule 5 (the “Material Contracts”) or specified in Schedule 4 as
requiring consent is not obtained by the Closing, Seller and Purchaser shall
work together in good faith to determine alternative means that will provide
Purchaser with the same economic results sought by obtaining the consent.
(c)    If any third party consent or approval of Governmental Authorities
required in order to transfer any of the Assets in accordance with this
Agreement (“Third Party Consents and Approvals”), or the Franchise Ordinance,
has not been obtained by the Closing Date, then the Closing Date shall be
automatically extended until, but not later than, the Drop Dead Date, unless
this Agreement is otherwise terminated pursuant to its terms.
8.2    Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use its reasonable best efforts
at its own expense to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable under applicable legal
requirements to consummate and make effective the transactions contemplated by
this Agreement. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, the parties
agree to take all such necessary action or execute any documents reasonably
necessary to consummate the transaction covered hereby.


13

--------------------------------------------------------------------------------

Exhibit 10.10.1


8.3    Access. Between the date hereof and the Closing, to the extent that
Purchaser does not have the following rights under the Leases, Seller shall
(i) provide reasonable access to Purchaser and its counsel, accountants,
engineers and other representatives and advisers, during normal business hours,
to the Assets and the files, books, records, documents, and other information
relating thereto (other than certain privileged documents, confidential
third-party documents and personnel file records and evaluative records
pertaining to employees), and (ii) make available for inspection and copying by
Purchaser originals or true and complete copies of any documents relating to the
foregoing, including the documents listed in any Schedule hereto.
8.4    Bulk Transfer Laws. Purchaser waives compliance with the provisions of
applicable bulk transfer laws.
8.5    Permitting. In furtherance of the transfer of the Permits and the
Franchise, Seller shall execute all applications and documents necessary to
allow Purchaser to apply to the requisite Governmental Authority for the
transfer thereof. In the event all Permits are not obtained by Purchaser at
Closing and Purchaser agrees to waive such condition to Closing, Seller shall,
to the extent permitted by law, allow Purchaser to rely upon any Permits not yet
transferred to operate the Willbridge Facility, and Seller shall continue to use
all commercially reasonable efforts necessary to assist Purchaser in obtaining
the transfer of all such Permits. If any Permits are currently being used by
Seller for operations in addition to operation of the Assets, Seller and
Purchaser shall work together in good faith prior to the Closing Date to
equitably allocate usage of such Permits so that cost efficiency of Purchaser is
maintained and Seller receives the Permit authorizations necessary for the
operation of the Assets.
ARTICLE 9     CONDITIONS TO THE OBLIGATIONS OF SELLER
9.1    Conditions to Closing. The obligations of Seller to be performed by it at
the Closing shall be subject to the satisfaction, at or prior to the Closing, of
each of the following conditions, each of which may be waived by Seller except
as otherwise required by Law:
(a)    Purchase Price. At the Closing, Purchaser shall deliver the Purchase
Price to Seller in accordance with Section 3.1 of this Agreement.
(b)    Representations and Warranties; Agreements. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the date hereof and as of the Closing, as though
made on and as of each such date, which such representations and warranties
shall survive the Closing hereof subject to the limitations of Section 12.1,
except for changes permitted or contemplated by this Agreement or otherwise
specifically consented to by Seller in writing, and each of the obligations of
Purchaser required by this Agreement to be performed and complied with at or
prior to the Closing shall have been duly performed and complied with at or
prior to the Closing. Purchaser shall not be in default of any material
obligations under either of the Leases.
(c)    Authorization. All limited liability company action necessary to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby shall have been duly and
validly taken by Purchaser.


14

--------------------------------------------------------------------------------

Exhibit 10.10.1


(d)    Certificates. Purchaser shall have furnished Seller with an Officer’s
Certificate in the form of Exhibit C hereto.
(e)    Assumption Agreement. Purchaser shall have executed and delivered to
Seller an assumption agreement in the form of Exhibit A‑3 hereto.
(f)    Irrevocable Agreement. Purchaser shall have executed and delivered to
Seller the irrevocable assignment and assumption agreement if all or any portion
of Purchaser’s rights or obligations have been assigned to an Affiliate or
Affiliates or other third party prior to the Closing in accordance with
Section 13.4 hereof.
(g)    Closing Documents. Purchaser shall have executed and delivered to Seller
all such other documents or instruments reasonably necessary or appropriate to
effect the transaction contemplated by this Agreement.
(h)    Absence of Litigation. No litigation or administrative proceeding shall
be pending (or threatened), and no investigation shall have been commenced (and
be pending), by any third party seeking to restrain or prohibit (or questioning
the validity or legality of) the consummation of the transactions contemplated
by this Agreement or seeking damages in connection therewith which makes it
unreasonable to proceed with the consummation of the transactions contemplated
hereby.
ARTICLE 10     CONDITIONS TO THE OBLIGATIONS OF PURCHASER
10.1    Conditions to Closing. The obligations of Purchaser to be performed by
it at the Closing shall be subject to the satisfaction, at or prior to the
Closing, of each of the following conditions, each of which may be waived by
Purchaser except as otherwise required by Law:
(a)    Delivery of Instruments of Transfer. Seller shall have executed and
delivered to Purchaser the Deed, bills of sale and any other documents required
to transfer the Assets to Purchaser in accordance with this Agreement. CORR
shall have executed and delivered to Purchaser the membership interest
assignment in the form attached to this Agreement as Exhibit A-4 and any other
documents required to transfer the Interest to Purchaser in accordance with this
Agreement.
(b)    Representations and Warranties; Agreements. The representations and
warranties of Seller and CORR contained in this Agreement shall be true and
correct in all material respects as of the date hereof and as of the Closing, as
though made on and as of each such date, except for changes permitted or
contemplated by this Agreement or otherwise specifically consented to by
Purchaser in writing, and each of the obligations of Seller and CORR required by
this Agreement to be performed and complied with prior to or at the Closing
shall have been duly performed and complied with prior to or at the Closing.
Seller shall not be in default of any material obligations under either of the
Leases.


15

--------------------------------------------------------------------------------

Exhibit 10.10.1


(c)    Authorization. All corporate action necessary to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby shall have been duly and validly taken by
Seller and CORR.
(d)    Certificates. Seller and CORR shall have furnished Purchaser with an
Officer’s Certificate in the form of Exhibits B-1 and B-2 hereto.
(e)    Affidavits of Seller’s Non-Foreign Status. Purchaser shall have received
an affidavit of non-foreign status of Seller.
(f)    No Material Adverse Event. Since the date of this Agreement, Seller shall
not have suffered or continued to suffer a Material Adverse Event.
(g)    Third Party Consents and Approvals. Any Third Party Consents and
Approvals shall have been obtained.
(h)    Franchise Ordinance. The Portland City Council shall have duly approved
of an ordinance approving the transfer of the Franchise to Purchaser, and no
referendum petition seeking to reverse that approval shall have been timely
filed, or if timely filed, such referendum shall have been finally resolved in
favor of the approving ordinance, without right of appeal (the “Franchise
Ordinance”).
(i)    Title. Purchaser shall have received the Title Policy.
(j)    Absence of Litigation. No litigation or administrative proceeding shall
be pending (or threatened), and no investigation shall have been commenced (and
be pending), by any third party seeking to restrain or prohibit (or questioning
the validity or legality of) the consummation of the transactions contemplated
by this Agreement or seeking damages in connection therewith which makes it
unreasonable to proceed with the consummation of the transactions contemplated
hereby.
ARTICLE 11     TAXES AND LIKE KIND EXCHANGE
11.1    Compliance. On and after the Closing, Seller and Purchaser shall:
(a)    assist (and cause their respective Affiliates to assist) the other party
in preparing any tax returns or reports with respect to any Taxes which such
other party is responsible for preparing and filing in accordance with the terms
hereof;
(b)    provide access and make available for discussion with the other party, as
reasonably requested, personnel responsible for preparing or maintaining
information, records and documents in connection with tax matters; and
(c)    furnish the other party with copies of all correspondence received from
any taxing authority in connection with any audit with respect to Taxes, or
information request with respect to any such period.


16

--------------------------------------------------------------------------------

Exhibit 10.10.1


11.2    Unconditional Obligation. Notwithstanding any other provision of this
Agreement (including Article 12) the obligations of the parties set forth in
this Article 11 shall be unconditional and absolute and shall remain in effect
until audit, assessment and collection of Taxes, as appropriate, are barred by
the applicable statute of limitations.
ARTICLE 12     TERMINATION
12.1    Termination. This Agreement may, by notice given prior to or at the
Closing, be terminated:
(a)    by Purchaser at any time, so long as Purchaser pays to Seller the amount
of $250,000.00;
(b)    by Purchaser if the Closing has not occurred (other than through failure
of Purchaser to comply fully with its obligations under this Agreement) on or
before the Drop Dead Date; or
(c)    by Seller or CORR if the Closing has not occurred (other than through
failure of Seller or CORR to comply fully with its obligations under this
Agreement) on or before the Drop Dead Date.
12.2    Effect of Termination. Termination of this Agreement will have no effect
on the Leases.
12.3    Other Remedies for Breach. Notwithstanding any other provision of this
Agreement or the Leases, if Seller defaults in its obligation to close in
accordance with this Agreement, in addition to termination of this Agreement as
provided above, Purchaser shall also have the right to seek specific performance
of this Agreement, or if specific performance is not available, to seek damages
from Seller. Seller and CORR shall have available to them all remedies available
at law or in equity (other than specific performance) in the event of
Purchaser’s breach of, default under, or failure to close in accordance with
this Agreement. Notwithstanding the foregoing, neither party shall be liable to
the other for any indirect, consequential, special, or punitive damages, under
any theory of liability, with respect to any alleged breach or nonperformance
under this Agreement (excepting indemnification obligations with respect to such
claims by third parties to the extent same are covered by indemnification
provisions of this Agreement or the Leases).
ARTICLE 13     MISCELLANEOUS
13.1    Costs and Expenses. Seller and Purchaser shall each bear all other costs
and expenses incurred by each of them in connection with this transaction except
as otherwise provided herein.
13.2    Assurances. Seller and Purchaser shall execute such further documents
and instruments, requested by either party, as may be necessary or reasonably
desirable to consummate the transactions contemplated by this Agreement or any
part thereof.
13.3    Written Notices. Any notices to be given hereunder shall be in writing
and transmitted by telex or telecopier, delivered by air courier, or deposited
in the mail, postage prepaid and certified, return receipt requested, and
addressed as follows or as otherwise specified by Seller and Purchaser by notice
hereunder:


17

--------------------------------------------------------------------------------

Exhibit 10.10.1


To Purchaser:
Zenith Energy Terminals Holdings LLC

Attn: Dana Love
3900 Essex Lane, Suite 700
Houston, TX 77027


Copy to:
Stoel Rives LLP

Attn: Chris Criglow and Eric Martin
760 SW Ninth Avenue, Suite 3000
Portland, OR 97205


To Seller:
LCP Oregon Holdings, LLC

Attn: President
1100 Walnut, Suite 3350
Kansas City, MO 64106


Copy to CORR:
Corridor Private Holdings, Inc.

Attn: President
1100 Walnut, Suite 3350
Kansas City, MO 64106


Copy to:
Husch Blackwell LLP

Attn: Steven F. Carman
4801 Main Street, Suite 1000
Kansas City, MO 64112


Notices shall be effective upon receipt or when first refused if such notice is
sent by certified return mail receipt requested.
13.4    Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable by any of the parties hereto; provided, however, that
either party shall have the right to assign this Agreement for a like kind
exchange pursuant to and in accordance with Section 11.10, and provided further,
that Purchaser may assign this Agreement or any rights and obligations hereunder
to an Affiliate or Affiliates with the prior written consent of Seller, which
shall not be unreasonably withheld, and so long as Purchaser remains liable for
the timely and complete performance of all obligations of Purchaser hereunder.
13.5    Attachments Incorporated. All Schedules and Exhibits hereto are deemed a
part of this Agreement and are incorporated herein and made a part hereof for
all purposes, provided, however, in the event of an irreconcilable conflict
between the main body of this Agreement and such Schedules or Exhibits, the main
body shall be controlling.
13.6    Governing Law and Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF (OR OF ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE


18

--------------------------------------------------------------------------------

Exhibit 10.10.1


LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED HERETO.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT OF OREGON IN MULTNOMAH COUNTY, AND, IF SUCH COURT
DOES NOT HAVE JURISDICTION, OF THE COURTS OF THE STATE OF NEW YORK, FOR THE
PURPOSES OF ANY PROCEEDING ARISING OUT OF THIS AGREEMENT, OR THE SUBJECT MATTER
HEREOF, BROUGHT BY EITHER PARTY.
13.7    Entire Agreement; Effect on Leases. This Agreement, including the
Schedules and Exhibits and other writings referred to herein or delivered
pursuant hereto, and including the terms of the Leases incorporated into this
Agreement by reference, constitutes the entire agreement between Seller and
Purchaser with respect to the subject matter hereof, and supersedes all prior
oral or written agreements, commitments or understandings with respect thereto,
provided, however, that the provisions of this Agreement shall not affect the
Leases except to the extent that the provisions hereof explicitly modify the
provisions of the Leases, and in the event of any conflict or inconsistency
between the express provisions of the Leases and the express provisions of this
Agreement, this Agreement shall control. No amendment or waiver of the terms of
this Agreement shall be binding on the parties unless in writing and signed by
authorized representatives of both parties hereto. Any waiver or any breach of
any term or condition of this Agreement shall not operate as a waiver of any
other breach of such term or condition or of any other term or condition of this
Agreement. The headings used in this Agreement are for convenience of reference
only and shall not be used to define the meaning of any provision.
13.8    Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third person to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over and against any party to this Agreement.
13.9    Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable under present or future Law in whole or in part by any
court of any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction. Such
invalid or unenforceable provision shall be replaced as to such jurisdiction by
a provision that comes closest to the business objective intended by such
invalid or unenforceable provision without being invalid or unenforceable
itself.
13.10    Counterparts; Facsimile Signatures. This Agreement may be executed by
the parties hereto in one or more separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
shall together constitute one and the same instrument. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all, of the parties hereto. Any facsimile or other electronic
signature attached hereto shall be deemed to be an original and shall have the
same force and effect as an original signature.


19

--------------------------------------------------------------------------------

Exhibit 10.10.1


13.11    Consents. When consent is required of either party hereto, such consent
shall not be unreasonably withheld, conditioned or delayed.
13.12    Books and Records. Notwithstanding any other provision herein
contained, Seller shall retain physical possession of all books, records and
other documents existing as of the Closing that pertain to the Assets and are
reasonably necessary for Seller’s tax and audit purposes. Purchaser shall retain
all other books, records and other documents existing as of the Closing that
pertain to the Assets. The party maintaining the original books, records and
documents shall retain them for as long as it so desires and make the same
available after the Closing for inspection and copying by the other party at
such party’s expense during normal business hours, upon reasonable request and
upon reasonable notice; provided, however, that during the first five (5) years
after Closing such books, records or documents shall not be disposed of or
destroyed by the party without first advising the other party in writing and
giving reasonable opportunity to obtain possession thereof.
13.13    Knowledge Representations. All references in this Agreement to
“Seller’s knowledge,” to “Seller to its knowledge,” “to the best of the
knowledge, information and belief of Seller,” and to “so far as Seller is aware”
or any similar expression as it relates to particular facts or circumstances
shall include only such facts or circumstances which are reflected in the books,
records or documents which are in the possession of the Seller and which are
otherwise actually, presently known by the Specified Individuals but only to the
extent such facts or circumstances are actually known by the Specified
Individuals.
13.14    STATUTORY WARNING – OREGON. THE PROPERTY DESCRIBED IN THIS INSTRUMENT
MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY
IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY
NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS
AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE
PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING
PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER
855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.


20

--------------------------------------------------------------------------------


Exhibit 10.10.1




IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
ZENITH ENERGY TERMINALS HOLDINGS LLC,
a Delaware limited liability company






By:                        
Name:
Title:








Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


Exhibit 10.10.1


IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company






By:                        
Name:
Title:




CORRIDOR PRIVATE HOLDINGS, INC.,
a Delaware corporation




By:                        
Name:
Title:




Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 1
Owned Real Property Description
Real property in the County of Multnomah, State of Oregon, described as follows:
PARCEL I:
A TRACT OF LAND IN THE CITY OF PORTLAND, MULTNOMAH COUNTY, OREGON, DESCRIBED AS
FOLLOWS:
BEGINNING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A 2 INCH IRON PIPE AT THE
INTERSECTION OF THE SOUTHEASTERLY LINE OF NW DOANE AVENUE AND THE SOUTHWESTERLY
LINE OF NW FRONT AVENUE, WHICH PIPE IS ALSO DESCRIBED AS THE INITIAL POINT OF N.
FRONT STREET AND DOANE STREET (SEE PAGE 0029 IN VOLUME 1133, PLAT RECORDS OF
MULTNOMAH COUNTY);
THENCE SOUTH 41°41' EAST 699.56 FEET, ALONG THE SOUTHWESTERLY LINE OF NW FRONT
AVENUE, TO AN IRON PIPE MARKING THE TRUE POINT OF BEGINNING OF THE TRACT OF LAND
HEREIN DESCRIBED;
THENCE, CONTINUING SOUTH 41°41' EAST, 745.05 FEET, ALONG THE SOUTHWESTERLY LINE
OF NW FRONT AVENUE, TO AN IRON PIPE;
THENCE SOUTH 48°19' WEST 593.84 FEET TO A 3/4 INCH IRON PIPE;
THENCE NORTH 42°06'10" WEST 646.05 FEET TO A POINT OF WHICH BEARS SOUTH
42°06'10" EAST 0.20 FEET FROM A CONCRETE MONUMENT;
THENCE NORTH 31°16'10" EAST 31.31 FEET TO A 1/2 INCH IRON PIPE;
THENCE NORTH 42°06'10" WEST 89.83 FEET TO A 1/2 INCH IRON PIPE;
THENCE NORTH 48°19' EAST 569.30 FEET TO THE TRUE POINT OF BEGINNING, THE ABOVE
PROPERTY LYING IN SECTION 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE
MERIDIAN.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL II:
A TRACT OF LAND IN THE GEORGE KITTRIDGE DONATION LAND CLAIM IN SECTIONS 18 AND
19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE MERIDIAN, IN THE CITY OF
PORTLAND, MULTNOMAH COUNTY, OREGON, DESCRIBED AS FOLLOWS:


Schedule 1 - 1

--------------------------------------------------------------------------------

Exhibit 10.10.1


BEGINNING AT AN IRON PIPE IN THE BOUNDARY LINE BETWEEN THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS IN SECTION 18, TOWNSHIP 1 NORTH, RANGE 1
EAST OF THE WILLAMETTE MERIDIAN, SET BY EARL A. MARSHALL AS THE INITIAL POINT OF
A SURVEY FOR THE LOCATION OF N. FRONT STREET AND DOANE STREET, SAID POINT BEING
NORTH 31° 16' 10" EAST, 1611.96 FEET FROM AN ANGLE CORNER IN THE SAID BOUNDARY
LINE;
THENCE SOUTH 41° 41' EAST ALONG THE WESTERLY BOUNDARY LINE OF SAID NORTH FRONT
STREET, 363.75 FEET TO THE MOST EASTERLY CORNER OF THAT CERTAIN TRACT OF LAND
CONVEYED BY THE PORT OF PORTLAND TO UNION OIL COMPANY OF CALIFORNIA, BY DEED
RECORDED APRIL 30, 1929 IN P.S. DEED VOLUME 1, PAGE 0114, AND THE TRUE POINT OF
BEGINNING;
THENCE SOUTH 41° 41' EAST ALONG THE SAID EASTERLY BOUNDARY LINE OF N. FRONT
STREET, 335.81 FEET TO A POINT;
THENCE SOUTH 48° 19' WEST 569.30 FEET, MORE OR LESS, TO THE NORTHEASTERLY
BOUNDARY OF A TRACT OF LAND CONVEYED BY THE PORT OF PORTLAND TO UNION OIL
COMPANY OF CALIFORNIA, BY DEED RECORDED JANUARY 20, 1938 IN THE DEED RECORDS OF
MULTNOMAH COUNTY IN P.S. DEED VOLUME 433, PAGE 0395;
THENCE NORTH 42°06'10" WEST 160.84 FEET, MORE OR LESS, TO THE SOUTHEASTERLY
BOUNDARY OF A TRACT OF LAND CONVEYED BY THE PORT OF PORTLAND TO UNION OIL
COMPANY OF CALIFORNIA, BY DEED RECORDED APRIL 30, 1929 IN THE DEED RECORDS OF
MULTNOMAH COUNTY IN P.S. DEED VOLUME 1, PAGE 0114;
THENCE NORTH 31°16'10" EAST ALONG THE BOUNDARY OF SAID UNION OIL COMPANY TRACT
596.69 FEET, MORE OR LESS, TO THE TRUE POINT OF BEGINNING IN THE WESTERLY
BOUNDARY LINE OF NORTHWEST FRONT AVENUE.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL III:
A TRACT OF LAND IN THE CITY OF PORTLAND, MULTNOMAH COUNTY AND STATE OF OREGON,
BEING IN SECTIONS 18 AND 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE
MERIDIAN, BEING DESCRIBED AS FOLLOWS:
COMMENCING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIM;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A BRASS CAP BEING SOUTHWESTERLY 0.18
FEET FROM THE RIGHT OF WAY OF N.W. FRONT AVENUE,


Schedule 1 - 2



--------------------------------------------------------------------------------

Exhibit 10.10.1


SAID CAP BEING A WITNESS CORNER TO THE MILTON DOANE DONATION LAND CLAIM LINE;
THENCE CONTINUING NORTH 31°16'10" EAST 0.18 FEET TO A POINT ON THE SOUTHWESTERLY
RIGHT OF WAY OF N.W. FRONT AVENUE;
THENCE SOUTH 41°41'00" EAST A DISTANCE OF 1444.58 FEET ALONG SAID SOUTHWESTERLY
RIGHT OF WAY LINE TO THE POINT OF BEGINNING OF THE TRACT HEREIN TO BE DESCRIBED;
THENCE CONTINUING SOUTH 41°41'00" EAST A DISTANCE OF 1066.51 FEET;
THENCE SOUTH 48°19'45" WEST A DISTANCE OF 720.76 FEET TO A POINT ON THE
NORTHEASTERLY LINE OF A TRACT CONVEYED BY MULTNOMAH COUNTY TO THE CITY OF
PORTLAND BY DEED RECORDED IN VOLUME 702, PAGE 0332;
THENCE NORTH 56°38'30" WEST ALONG SAID LINE A DISTANCE OF 1103.96 FEET TO A
BRASS SCREW IN A CONCRETE WALL;
THENCE NORTH 48°19'33" EAST A DISTANCE OF 412.06 FEET TO A BRASS SCREW IN A
CONCRETE WALL;
THENCE CONTINUING NORTH 48°19'33" EAST A DISTANCE OF 593.68 FEET TO THE POINT OF
BEGINNING.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL IV:
A TRACT OF LAND SITUATED IN SECTION 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE
WILLAMETTE MERIDIAN, IN THE CITY OF PORTLAND, MULTNOMAH COUNTY, OREGON, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A BRASS CAP BEING SOUTHWESTERLY 0.18
FEET FROM THE RIGHT OF WAY OF NW FRONT AVENUE, SAID CAP BEING A WITNESS CORNER
ON THE MILTON DOANE DONATION LAND CLAIM LINE;
THENCE, CONTINUING NORTH 31°16'10" EAST, 0.18 FEET TO A POINT IN THE
RIGHT-OF-WAY OF NW FRONT AVENUE, THENCE SOUTH 41°41'00" EAST 2511.14 FEET ALONG
THE SOUTHWESTERLY LINE OF NW FRONT AVENUE TO THE TRUE POINT OF BEGINNING OF THE
TRACT OF LAND HEREIN TO BE DESCRIBED; THENCE CONTINUING SOUTH 41°41'00" EAST
ALONG SAID SOUTHWESTERLY LINE A DISTANCE OF 483.26 FEET TO THE MOST NORTHERLY
CORNER OF A TRACT OF LAND


Schedule 1 - 3



--------------------------------------------------------------------------------

Exhibit 10.10.1


DESCRIBED IN DEED TO AIR REDUCTION SALES CO., RECORDED IN VOLUME 683, PAGE 0497;
THENCE SOUTH 48°19'33" WEST ALONG THE NORTHWESTERLY LINE OF SAID AIR REDUCTION
SALES CO. TRACT A DISTANCE OF 591.67 FEET TO A POINT ON THE NORTHEASTERLY LINE
OF A TRACT DESCRIBED IN DEED TO THE CITY OF PORTLAND RECORDED IN VOLUME 702,
PAGE 0332; THENCE NORTH 56°38'30" WEST ALONG SAID LINE A DISTANCE OF 500.23
FEET;
THENCE NORTH 48°19'33" EAST A DISTANCE OF 720.79 FEET TO THE TRUE POINT OF
BEGINNING.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL V:
INTERESTS GRANTED IN THAT CERTAIN RIGHT OF WAY AGREEMENT RECORDED APRIL 19,
1993, IN VOLUME 2676, PAGE 1372 AND AS FEE NO. 93049000.
Real Property Easements and Subleases
1)
Pipeline Easement dated March 1, 2005, by and between Chevron U.S.A. Inc. and
Paramount of Oregon, Inc.

2)
Portland Harbor Sublease Agreement dated March 1, 2005, by and between Chevron
U.S.A. Inc. and Paramount of Oregon, Inc.

3)
Pipeline Right of Way Agreement across Unocal Property dated March 12, 1993.

4)
Easement for Pipelines installed between SOCAL Willbridge Asphalt Plant and
SOCAL Willbridge Bulk Plant between Standard Oil of California and Signal Oil
Company.

5)
The following real property rights granted pursuant to that certain Quitclaim
Deed dated March 1, 2005, by and between Chevron U.S.A. Inc. and Paramount of
Oregon, Inc., recorded at Instrument No. 2005‑035081 in the Multnomah County
Records in the State of Oregon:

a)
Right of Way Agreement dated March 12, 1993, between Union Oil Company of
California and Chevron U.S.A. Products Company, filed in Book 2676, at page 1372
in the Multnomah County Records in the State of Oregon.

b)
All right, title and interest in and to the property described in the legal
description of P‑16 South and P‑16 Within the Right of Way as Painted on N.W.
Front Avenue, as more particularly described in the Quitclaim Deed referenced
above.



Schedule 1 - 4



--------------------------------------------------------------------------------

Exhibit 10.10.1


c)
All right, title and interest in the legal description of P‑18 Centerline of
Pipeline, as more particularly described in the Quitclaim Deed referenced above.

d)
All right, title and interest in the legal description of P‑23, as more
particularly described therein.





Schedule 1 - 5



--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 2
Permits
Ordinance No 149312
Ordinance No 154212
Ordinance No 153336






Schedule 2 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 3
Permitted Liens




schedule31.jpg [schedule31.jpg]










Schedule 3 - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


schedule32.jpg [schedule32.jpg]


Schedule 3 - 2



--------------------------------------------------------------------------------

Exhibit 10.10.1


schedule33.jpg [schedule33.jpg]schedule34.jpg [schedule34.jpg]


Schedule 3 - 3



--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 4
Consents


1)
Consent from Chevron U.S.A. (or successor in interest) to Assignment of Portland
Harbor Sublease Agreement by and between Chevron U.S.A. Inc. and Paramount of
Oregon, LLC, dated March 1, 2005.

2)
Consent by City of Portland to Transfer Grant of Franchise from City of Portland
to LCP Oregon Holdings, LLC dated August 16, 2017, as amended on September 5,
2018, to operate a Pipeline System, to Zenith Energy Terminals Holdings, LLC.







Schedule 4 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 5
Material Contracts
1)
Portland Harbor Sublease Agreement by and between Chevron U.S.A. Inc. and
Paramount of Oregon, LLC, dated March 1, 2005.

2)
Environmental Responsibilities Agreement between Chevron and Paramount of
Oregon, LLC, as successor in interest to Paramount Petroleum Corporation, dated
March 1, 2005.









Schedule 5 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


Schedule 6
Specified Individuals
Sean DeGon and Rick Kreul










Schedule 6 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT A‑1
FORM OF STATUTORY WARRANTY DEED
AFTER RECORDING, RETURN TO:
Chris Criglow
Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, OR 97205


UNTIL A CHANGE IS REQUESTED,
SEND ALL TAX STATEMENTS TO:
Zenith Energy Terminals Holdings LLC
3900 Essex Lane, Suite 700
Houston, TX  77027






STATUTORY WARRANTY DEED


LCP Oregon Holdings, LLC, a Delaware limited liability company (“Grantor”),
conveys and warrants to ZENITH ENERGY TERMINALS HOLDINGS LLC, a Delaware limited
liability company (“Grantee”), the following described real property
(“Property”) free of encumbrances except as specifically set forth herein and in
Exhibit “B” attached hereto and incorporated herein by reference, which Property
is situated in the City of Portland, County of Multnomah, State of Oregon, as
more particularly described in Exhibit “A” attached hereto and incorporated
herein by this reference together with (i) all fixtures and improvements, if
any, located thereon, (ii) any and all appurtenant easements or rights-of-way,
and any of Grantor’s rights to use same, (iii) any and all rights of ingress and
egress to and from the land and any of Grantor’s rights to use same, (iv) the
mineral rights owned by Grantor relating to the land, and (v) all right, title
and interest of Grantor, if any, in and to (a) any and all roads, streets,
alleys and ways (open or proposed) located within the boundaries of or adjacent
to the land, (b) any and all strips, gores, or pieces of property abutting,
bounding or adjacent or contiguous to the land (whether owned or claimed by
deed, limitations or otherwise), (c) any and all air rights relating to the
land, and (d) any and all reversionary interests in and to the land.
The actual consideration consists of or includes other property or other value,
given or promised, which is part of the consideration.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE


Exhibit A-1 - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON
LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO
INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS
195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424,
OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND
SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.
DATED this 21st day of December, 2018.


“Grantor”:
LCP Oregon Holdings, LLC
a Delaware limited liability company
By:                        
Its:                         




STATE OF                 )
) ss.
County of                 )


This instrument was acknowledged before on ___________________, 2018, by
____________________________, as ______________________________ of LCP Oregon
Holdings, LLC, a Delaware limited liability company.


                            
Notary Public for                     
My Commission Expires:                 






Exhibit A-1 - 2



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT A
TO THE STATUTORY WARRANTY DEED


PARCEL I:
A TRACT OF LAND IN THE CITY OF PORTLAND, MULTNOMAH COUNTY, OREGON, DESCRIBED AS
FOLLOWS:
BEGINNING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A 2 INCH IRON PIPE AT THE
INTERSECTION OF THE SOUTHEASTERLY LINE OF NW DOANE AVENUE AND THE SOUTHWESTERLY
LINE OF NW FRONT AVENUE, WHICH PIPE IS ALSO DESCRIBED AS THE INITIAL POINT OF N.
FRONT STREET AND DOANE STREET (SEE PAGE 0029 IN VOLUME 1133, PLAT RECORDS OF
MULTNOMAH COUNTY);
THENCE SOUTH 41°41' EAST 699.56 FEET, ALONG THE SOUTHWESTERLY LINE OF NW FRONT
AVENUE, TO AN IRON PIPE MARKING THE TRUE POINT OF BEGINNING OF THE TRACT OF LAND
HEREIN DESCRIBED;
THENCE, CONTINUING SOUTH 41°41' EAST, 745.05 FEET, ALONG THE SOUTHWESTERLY LINE
OF NW FRONT AVENUE, TO AN IRON PIPE;
THENCE SOUTH 48°19' WEST 593.84 FEET TO A 3/4 INCH IRON PIPE;
THENCE NORTH 42°06'10" WEST 646.05 FEET TO A POINT OF WHICH BEARS SOUTH
42°06'10" EAST 0.20 FEET FROM A CONCRETE MONUMENT;
THENCE NORTH 31°16'10" EAST 31.31 FEET TO A 1/2 INCH IRON PIPE;
THENCE NORTH 42°06'10" WEST 89.83 FEET TO A 1/2 INCH IRON PIPE;
THENCE NORTH 48°19' EAST 569.30 FEET TO THE TRUE POINT OF BEGINNING, THE ABOVE
PROPERTY LYING IN SECTION 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE
MERIDIAN.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL II:
A TRACT OF LAND IN THE GEORGE KITTRIDGE DONATION LAND CLAIM IN SECTIONS 18 AND
19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE MERIDIAN, IN THE CITY OF
PORTLAND, MULTNOMAH COUNTY, OREGON, DESCRIBED AS FOLLOWS:


Exhibit B - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


BEGINNING AT AN IRON PIPE IN THE BOUNDARY LINE BETWEEN THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS IN SECTION 18, TOWNSHIP 1 NORTH, RANGE 1
EAST OF THE WILLAMETTE MERIDIAN, SET BY EARL A. MARSHALL AS THE INITIAL POINT OF
A SURVEY FOR THE LOCATION OF N. FRONT STREET AND DOANE STREET, SAID POINT BEING
NORTH 31° 16' 10" EAST, 1611.96 FEET FROM AN ANGLE CORNER IN THE SAID BOUNDARY
LINE;
THENCE SOUTH 41° 41' EAST ALONG THE WESTERLY BOUNDARY LINE OF SAID NORTH FRONT
STREET, 363.75 FEET TO THE MOST EASTERLY CORNER OF THAT CERTAIN TRACT OF LAND
CONVEYED BY THE PORT OF PORTLAND TO UNION OIL COMPANY OF CALIFORNIA, BY DEED
RECORDED APRIL 30, 1929 IN P.S. DEED VOLUME 1, PAGE 0114, AND THE TRUE POINT OF
BEGINNING;
THENCE SOUTH 41° 41' EAST ALONG THE SAID EASTERLY BOUNDARY LINE OF N. FRONT
STREET, 335.81 FEET TO A POINT;
THENCE SOUTH 48° 19' WEST 569.30 FEET, MORE OR LESS, TO THE NORTHEASTERLY
BOUNDARY OF A TRACT OF LAND CONVEYED BY THE PORT OF PORTLAND TO UNION OIL
COMPANY OF CALIFORNIA, BY DEED RECORDED JANUARY 20, 1938 IN THE DEED RECORDS OF
MULTNOMAH COUNTY IN P.S. DEED VOLUME 433, PAGE 0395;
THENCE NORTH 42°06'10" WEST 160.84 FEET, MORE OR LESS, TO THE SOUTHEASTERLY
BOUNDARY OF A TRACT OF LAND CONVEYED BY THE PORT OF PORTLAND TO UNION OIL
COMPANY OF CALIFORNIA, BY DEED RECORDED APRIL 30, 1929 IN THE DEED RECORDS OF
MULTNOMAH COUNTY IN P.S. DEED VOLUME 1, PAGE 0114;
THENCE NORTH 31°16'10" EAST ALONG THE BOUNDARY OF SAID UNION OIL COMPANY TRACT
596.69 FEET, MORE OR LESS, TO THE TRUE POINT OF BEGINNING IN THE WESTERLY
BOUNDARY LINE OF NORTHWEST FRONT AVENUE.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL III:
A TRACT OF LAND IN THE CITY OF PORTLAND, MULTNOMAH COUNTY AND STATE OF OREGON,
BEING IN SECTIONS 18 AND 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE WILLAMETTE
MERIDIAN, BEING DESCRIBED AS FOLLOWS:
COMMENCING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIM;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A BRASS CAP BEING SOUTHWESTERLY 0.18
FEET FROM THE RIGHT OF WAY OF N.W. FRONT AVENUE,


Exhibit B - 2



--------------------------------------------------------------------------------

Exhibit 10.10.1


SAID CAP BEING A WITNESS CORNER TO THE MILTON DOANE DONATION LAND CLAIM LINE;
THENCE CONTINUING NORTH 31°16'10" EAST 0.18 FEET TO A POINT ON THE SOUTHWESTERLY
RIGHT OF WAY OF N.W. FRONT AVENUE;
THENCE SOUTH 41°41'00" EAST A DISTANCE OF 1444.58 FEET ALONG SAID SOUTHWESTERLY
RIGHT OF WAY LINE TO THE POINT OF BEGINNING OF THE TRACT HEREIN TO BE DESCRIBED;
THENCE CONTINUING SOUTH 41°41'00" EAST A DISTANCE OF 1066.51 FEET;
THENCE SOUTH 48°19'45" WEST A DISTANCE OF 720.76 FEET TO A POINT ON THE
NORTHEASTERLY LINE OF A TRACT CONVEYED BY MULTNOMAH COUNTY TO THE CITY OF
PORTLAND BY DEED RECORDED IN VOLUME 702, PAGE 0332;
THENCE NORTH 56°38'30" WEST ALONG SAID LINE A DISTANCE OF 1103.96 FEET TO A
BRASS SCREW IN A CONCRETE WALL;
THENCE NORTH 48°19'33" EAST A DISTANCE OF 412.06 FEET TO A BRASS SCREW IN A
CONCRETE WALL;
THENCE CONTINUING NORTH 48°19'33" EAST A DISTANCE OF 593.68 FEET TO THE POINT OF
BEGINNING.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL IV:
A TRACT OF LAND SITUATED IN SECTION 19, TOWNSHIP 1 NORTH, RANGE 1 EAST OF THE
WILLAMETTE MERIDIAN, IN THE CITY OF PORTLAND, MULTNOMAH COUNTY, OREGON, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE ANGLE POINT IN THE LINE COMMON TO THE MILTON DOANE AND THE
GEORGE KITTRIDGE DONATION LAND CLAIMS;
THENCE NORTH 31°16'10" EAST 1611.96 FEET TO A BRASS CAP BEING SOUTHWESTERLY 0.18
FEET FROM THE RIGHT OF WAY OF NW FRONT AVENUE, SAID CAP BEING A WITNESS CORNER
ON THE MILTON DOANE DONATION LAND CLAIM LINE;
THENCE, CONTINUING NORTH 31°16'10" EAST, 0.18 FEET TO A POINT IN THE
RIGHT-OF-WAY OF NW FRONT AVENUE, THENCE SOUTH 41°41'00" EAST 2511.14 FEET ALONG
THE SOUTHWESTERLY LINE OF NW FRONT AVENUE TO THE TRUE POINT OF BEGINNING OF THE
TRACT OF LAND HEREIN TO BE DESCRIBED; THENCE CONTINUING SOUTH 41°41'00" EAST
ALONG SAID SOUTHWESTERLY LINE A DISTANCE OF 483.26 FEET TO THE MOST NORTHERLY
CORNER OF A TRACT OF LAND


Exhibit B - 3



--------------------------------------------------------------------------------

Exhibit 10.10.1


DESCRIBED IN DEED TO AIR REDUCTION SALES CO., RECORDED IN VOLUME 683, PAGE 0497;
THENCE SOUTH 48°19'33" WEST ALONG THE NORTHWESTERLY LINE OF SAID AIR REDUCTION
SALES CO. TRACT A DISTANCE OF 591.67 FEET TO A POINT ON THE NORTHEASTERLY LINE
OF A TRACT DESCRIBED IN DEED TO THE CITY OF PORTLAND RECORDED IN VOLUME 702,
PAGE 0332; THENCE NORTH 56°38'30" WEST ALONG SAID LINE A DISTANCE OF 500.23
FEET;
THENCE NORTH 48°19'33" EAST A DISTANCE OF 720.79 FEET TO THE TRUE POINT OF
BEGINNING.
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
PARCEL V:
INTERESTS GRANTED IN THAT CERTAIN RIGHT OF WAY AGREEMENT RECORDED APRIL 19,
1993, IN VOLUME 2676, PAGE 1372 AND AS FEE NO. 93049000.




Exhibit B - 4



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT B
TO THE STATUTORY WARRANTY DEED


schedule31.jpg [schedule31.jpg]


Exhibit B - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


schedule32.jpg [schedule32.jpg]


Exhibit B - 2



--------------------------------------------------------------------------------

Exhibit 10.10.1


schedule33.jpg [schedule33.jpg]schedule34.jpg [schedule34.jpg]


Exhibit B - 3



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT A‑2
FORM OF QUITCLAIM DEED
AFTER RECORDING, RETURN TO:
Chris Criglow
Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, OR 97205


UNTIL A CHANGE IS REQUESTED,
SEND ALL TAX STATEMENTS TO:
Zenith Energy Terminals Holdings LLC
3900 Essex Lane, Suite 700
Houston, TX  77027






QUITCLAIM DEED


LCP Oregon Holdings, LLC, a Delaware limited liability company (“Grantor”),
hereby releases and forever quitclaims to ZENITH ENERGY TERMINALS HOLDINGS LLC
(“Grantee”), four parcels of land as described on Attachment “1” hereto and a
part of hereof.
The actual consideration consists of or includes other property or other value,
given or promised, which is part of the consideration.
SUBJECT TO AND EXCEPTING the following:
1.
Real estate taxes and assessments for the current year and subsequent years; and

2.
All valid easements, rights-of-way, covenants, conditions, reservations and
restrictions of record, if any, and also to applicable zoning, land use and
other laws and regulations.

BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR


Exhibit B - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE
LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST
PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE RIGHTS OF
NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS
2010.




“Grantor”:
LCP Oregon Holdings, LLC
a Delaware limited liability company
By:                        
Its:                         


STATE OF                 )
) ss.
County of                 )


This instrument was acknowledged before on ___________________, 2018, by
____________________________, as ______________________________ of LCP Oregon
Holdings, LLC, a Delaware limited liability company.


                            
Notary Public for                     
My Commission Expires:                 












Exhibit B - 2



--------------------------------------------------------------------------------


Exhibit 10.10.1


Attachment 1
To Quitclaim Deed
Parcel 1:
All right, title and interest of Grantor, if any, in and to that certain “Right
of Way Agreement” dated March 12, 1993, between Union Oil Company of California,
a California corporation, and Chevron U.S.A. Products Company, a division of
Chevron U.S.A. Inc., and filed in Book 2676, at Page 1372 in the Multnomah
County records in the State of Oregon.
Parcel 2:
All right, title and interest of Grantor, if any, in and to that certain
property described in the attached legal descriptions of P-16 South and P-16
Within the Right of Way as Painted of N.W. Front Avenue.
Parcel 3:
All right, title and interest of Grantor, if any, in and to that certain
property described in the attached legal description of P-18 Centerline of
Pipeline.
Parcel 4:
All right, title and interest of Grantor, if any, in and to that certain
property described in the attached legal description of P-23.




Exhibit A-2 - 3
KCP-8422994-2



--------------------------------------------------------------------------------

Exhibit 10.10.1




LEGAL P-16 SOUTH


Located in the S.W. 1/4 of Section 18, Township 1 North, Range 1 East of the
Willamette Meridian, in the City of Portland, County of Multnomah, and the State
of Oregon, being more particularly described as follows:
Commencing at a brass cap, being at the witness corner to the most easterly
corner of the Doane D.L.C., said brass cap also being on the northwesterly line
of the George Kittridge Donation Land Claim; thence North 31°15’00” East along
said northwesterly line a distance of 0.18 feet to the southwesterly right of
way of N.W. Front Avenue; thence South 41°42’43” East along said southwesterly
right of way a distance of 699.56 feet to the most northerly corner of that
tract of land conveyed to Standard Oil Company of California in Book 542, Page
331 recorded March 14, 1940 in Multnomah County Deed Records, said northerly
corner bears North 41°42’43” West a distance of 2,294.86 feet from a brass screw
on said right of way; thence South 41°42’43” East continuing along said
southwesterly right of way line a distance of 113.00 feet to the centerline of
the existing P-16 pipe and the POINT OF BEGINNING of the following described
pipe line also being the POINT OF BEGINNING of P-16 within the right of way of
N.W. Front Avenue; thence, tracing said centerline the following 10 courses –
(1)
South 06°09’32” West 20.30 feet

(2)
South 19°31’07” West 40.54 feet

(3)
South 37°14’29” West 5.85 feet

(4)
North 00°18’00” East 1.54 feet

(5)
North 41°39’20” West 132.63 feet

(6)
South 86°16’50” West 1.18 feet

(7)
South 47°58’42” West 46.95 feet

(8)
South 08°18’00” West 8.61 Feet

(9)
South 78°51’10” East 45.43 feet to the point of a non-tangent curve said point
of curve bears North 22°46’21” East 1.10 feet from the curve radius point;
thence along the arc of a 1.10 foot radius curve to the right, through a central
angle of 75°11’32” an arc distance of 1.44 feet, along chord of which bears
South 29°37’53” East 1.34 feet

(10)    South 08°10’12” West a distance of 0.44 feet to a pipe flange and the
POINT OF TERMINATION




Exhibit A-2 - 4
KCP-8422994-2



--------------------------------------------------------------------------------

Exhibit 10.10.1




LEGAL P-16 WITHIN THE RIGHT OF WAY AS PAINTED
OF N.W. FRONT AVENUE


Located in the S.W. 1/4 of Section 18, Township 1 North, Range 1 East of the
Willamette Meridian, in the City of Portland, County of Multnomah, and the State
of Oregon, being more particularly described as follows:
Commencing at a brass cap, being at the witness corner to the most easterly
corner of the Doane D.L.C., said brass cap also being on the northwesterly line
of the George Kittridge Donation Land Claim; thence North 31°15’00” East along
said northwesterly line a distance of 0.18 feet to the southwesterly right of
way of N.W. Front Avenue; thence South 41°42’43” East along said southwesterly
right of way a distance of 699.56 feet to the most northerly corner of that
tract of land conveyed to Standard Oil Company of California in Book 542, Page
331 recorded March 14, 1940 in Multnomah County Deed Records, said northerly
corner bears North 41°42’43” West a distance of 2,294.86 feet from a brass screw
on said right of way; thence continuing South 41°42’43” East a distance of
113.00 feet to the centerline of the existing P-16 pipe and the POINT OF
BEGINNING of the following described pipe line as painted; thence, leaving said
right of way line and being within the right of way of N.W. Front Avenue the
following 5 courses –
(1)
North 4°57’26” East 31.68 feet

(2)
North 41°36’45” West 787.77 feet

(3)
North 26°45’09” East 33.86 feet

(4)
North 42°05’54” West 340.88 feet

(5)    South 50°49’23” 53.61 feet


to the southwesterly right of way of N.W. Front Avenue and the POINT OF
TERMINATION, said point bears North 41°42’10” West a distance of 279.43 feet
from the most easterly corner of that tract recorded in book 166, Page 2 in
Multnomah County Deed Records.
Note: said POINT OF TERMINATION also being the POINT OF BEGINNING of the P-16
easement.




Exhibit A-2 - 5
KCP-8422994-2



--------------------------------------------------------------------------------

Exhibit 10.10.1




LEGAL P-18 CENTERLINE OF PIPELINE


Located in the S.W. 1/4 of Section 18, Township 1 North, Range 1 East of the
Willamette Meridian, in the City of Portland, County of Multnomah, and the State
of Oregon, being more particularly described as follows:
Commencing at a brass cap, being at the witness corner to the most easterly
corner of the Doane D.L.C., said brass cap also being on the northwesterly line
of the George Kittridge Donation Land Claim; thence North 31°15’00” East along
said northwesterly line a distance of 0.18 feet to the southwesterly right of
way of N.W. Front Avenue; thence South 41°42’43” East along said southwesterly
right of way a distance of 699.56 feet to the most northerly corner of that
tract of land conveyed to Standard Oil Company of California in Book 542, Page
331 recorded March 14, 1940 in Multnomah County Deed Records, said northerly
corner bears North 41°42’43” West a distance of 2,294.86 feet from a brass screw
on said right of way; thence South 41°42’43” East continuing along said
southwesterly right of way line a distance of 521.77 feet, hence South 48°17’17”
West leaving said right of way line 102.53 feet to a flange on the centerline of
the existing P-18 pipe, said flange being the change of ownership as noted in
Chevron Drawing P-WBA-0269, SHT 1 and the POINT OF BEGINNING of the following
described pipe line; thence, tracing said centerline the following 7 courses –


(1)
South 52°53’13” West 0.56 feet

(2)
North 42°05’06” West 4.67 feet

(3)
North 48°16’48” East 103.11 feet to the southwesterly right of way line of NW
Front Avenue

(4)
North 48°16’48” East 100.01 feet to the northeasterly right of way line of NW
Front Avenue and the southwesterly line of that land described in Book 2132,
Page 79

(5)
North 48°16’48” East 30.00 feet

(6)
North 41°42’52” West 4.83 feet

(7)
North 49°40’47” East 29.62 feet to the terminus point, said point being the
change of ownership as noted in Chevron Drawing P-WBA-0269, SHT 1.



The intent of this description is to follow the existing centerline of pipeline
of P-18.


Exhibit A-2 - 6
KCP-8422994-2



--------------------------------------------------------------------------------

Exhibit 10.10.1




LEGAL P-23


Located in the S.W. 1/4 of Section 18, Township 1 North, Range 1 East of the
Willamette Meridian, in the City of Portland, County of Multnomah, and the State
of Oregon, being more particularly described as follows:


Commencing at a brass cap, being at the witness corner to the most easterly
corner of the Doane D.L.C., said brass cap also being on the northwesterly line
of the George Kittridge Donation Land Claim; thence North 31°15’00” East along
said northwesterly line a distance of 0.18 feet to the southwesterly right of
way of N.W. Front Avenue; thence continuing along said northwesterly line North
31°15’00” East a distance of 104.60 feet to a point on the northeasterly right
of way of said avenue; thence North 41°42’10” West along said right of way a
distance of 153.39 feet to the most southerly corner of that tract of land
leased to Chevron U.S.A., Inc. by the Port of Portland dated April 10, 1989 and
identified as Exhibit “A” on Drawing NO. WR-88-501 1/1; thence North 41°42’10”
West along said right of way a distance of 143.82 feet; thence North 48°17’50”
East leaving said right of way a distance of 273.19 feet to the POINT OF
BEGINNING of the following described easement; thence North 49°44’23” East a
distance of 16.91 feet; thence South 40°15’37” East 10.00 feet (the change in
ownership as noted in Chevron drawing P-WBA-0263, SHT 1, as noted as being North
85°15’37” West a distance of 7.07 feet to pipe flange); thence South 49°44’23”
West a distance of 6.95 feet; thence South 40°03’47” East a distance of 136.84
feet to the southeasterly line of said lease agreement; thence leaving said
lease agreement and entering the land leased to Conaco Phillips, Inc. by the
Port of Portland, South 42°25’19” East 186.63 feet; thence South 04°07’11 West a
distance of 17.88 feet; thence South 80°25’49” East a distance of 3.73 feet (the
change in ownership as noted in Chevron drawing P-WBA-0263, SHT 1, is noted as
being South 54°’34’11” West a distance of 7.07 feet to pipe flange); hence South
09°34’11” West a distance of 10.00 feet; thence North 80°25’49” West a distance
of 12.82 feet; thence North 04°07’11” East a distance of 22.68 feet; thence
North 42°25’19” West a distance of 182.57 feet to the common line between said
lease area; thence North 40°03’47” West a distance of 146.98 feet to the POINT
OF BEGINNING


The intent of this legal description is to create an easement over the existing
pipeline.








Exhibit A-2 - 7
KCP-8422994-2



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT A‑3
FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
BILL OF SALE, ASSIGNMENT AND ASSUMPTION
This BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”) is
dated as of December 21, 2018, by and between LCP Oregon Holdings, LLC, a
Delaware limited liability company (“Seller”), and ZENITH ENERGY TERMINALS
HOLDINGS LLC (“Purchaser”). Seller and Purchaser are hereinafter sometimes
referred to individually as a “Party.”
RECITALS
WHEREAS, Seller and Purchaser are parties to a Purchase and Sale Agreement,
dated as of December 21, 2018 (the “Purchase Agreement”); and
WHEREAS, pursuant to the terms of the Purchase Agreement, Seller has agreed to
sell, convey, assign, transfer and deliver to Purchaser, and Purchaser has
agreed to purchase, assume and acquire from Seller, all of Seller’s right, title
and interest in and to the Assets, as defined in the Purchase Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
1.Defined Terms. Capitalized terms which are used but not otherwise defined in
this Bill of Sale shall have the meaning ascribed to such terms in the Purchase
Agreement.
2.Assignment. As partial consideration for Seller’s receipt of the Purchase
Price paid by Purchaser in accordance with the terms of the Purchase Agreement,
Seller does hereby sell, convey, assign, transfer and deliver to Purchaser all
of Seller’s right, title and interest in and to the following:
(a)    Seller’s City of Portland, County of Multnomah, State of Oregon asphalt
refinery and terminal (the “Willbridge Facility”), consisting of:
(i)    the fee property described in Schedule 1 to the Purchase Agreement,
together with the appurtenant rights thereto and the improvements and fixtures
thereon (collectively, the “Willbridge Facility Real Property”);
(ii)    the real property sublease, rights-of-way and easements for the
pipelines outside the Willbridge Facility Property used to transport crude oil
and petroleum products from the pier owned by Chevron U.S.A., Inc. (“Chevron”)
to the Willbridge Facility Real Property, together with the pipelines involved,
including without limitation those identified on Schedule 1 to the Purchase
Agreement; and
(iii)    other than personal property expressly excluded under the Purchase
Agreement, all equipment, furniture, machinery, implements, spare parts,
supplies and other tangible


Exhibit A-3 - 1



--------------------------------------------------------------------------------

Exhibit 10.10.1


personal property of every kind and description, that is located on the
Willbridge Facility Real Property, owned by Seller, and primarily related to the
operations of the Willbridge Facility;
(b)    The business, related goodwill, real and personal property leases, and
contracts to which Seller is a party and that are associated with the Willbridge
Facility, including without limitation the Material Contracts set forth on
Schedule 5 to the Purchase Agreement;
(c)    The Willbridge Facility’s licenses, permits (including all permit
transfer applications) and other forms of similar governmental consents
necessary for the operation of the Willbridge Facility, including without
limitation those listed in Schedule 2 to the Purchase Agreement, to the extent
transferable (“Permits”);
(d)    The files, books, inspection and equipment maintenance records, and other
information relating to the foregoing Assets available through Seller’s
reasonable efforts to locate such information and which Seller is not prohibited
from transferring to Purchaser by law, permit or existing contractual
relationships; and
(e)    The rights, including the right to indemnification, of Seller and/or its
Affiliates under the Environmental Responsibilities Agreement between Chevron
and Paramount Petroleum Corporation dated March 1, 2005, relating to the Assets.
(collectively referred to hereinafter as, the “Assigned Property”) to Purchaser,
and by accepting this assignment and by the execution of this Bill of Sale
Purchaser hereby accepts same.
3.Assumption of Material Contracts and Permits. Purchaser hereby accepts the
assignment of the Material Contracts and the Permits, and assumes and agrees to
perform all of the covenants, duties and obligations of Seller and its
Affiliates under the Material Contracts and Permits in accordance with
Purchaser’s obligations under the Purchase Agreement.
4.Purchase Agreement. This Bill of Sale is delivered pursuant to the Purchase
Agreement and is subject to the provisions thereof, including, without
limitation, provisions relating to indemnification by Seller and by Purchaser,
and the limitations in respect of such indemnification set forth therein.
5.Disclaimers. THE ASSIGNED PROPERTY CONVEYED HEREIN BY THIS BILL OF SALE IS
SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 5.14 OF THE PURCHASE AGREEMENT
AND ALL OTHER APPLICABLE SECTIONS OF SUCH AGREEMENT.
6.Binding Effect. This Bill of Sale and all of the provisions hereof shall be
binding upon Seller and its successors and permitted assigns and shall inure to
the benefit of Purchaser and its successors and permitted assigns.
7.No Third Party Beneficiary. Nothing in this Bill of Sale is intended to confer
upon any Person other than Purchaser, on the one hand, and Seller, on the other
hand, any rights or remedies hereunder or shall create any third party
beneficiary rights in any person or entity.


Exhibit A-3 - 2



--------------------------------------------------------------------------------

Exhibit 10.10.1


8.Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision or provisions shall be ineffective only to the extent of
such invalidity, illegality or unenforceability, without invalidating the
remainder of such provision or provisions or the remaining provisions of this
Bill of Sale, and this Bill of Sale shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless such a construction would be unreasonable.
9.Governing Law and Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF (OR OF ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF OREGON TO BE APPLIED HERETO. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT OF OREGON IN MULTNOMAH COUNTY, AND, IF SUCH COURT DOES NOT HAVE
JURISDICTION, OF THE COURTS OF THE STATE OF OREGON, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF, BROUGHT
BY EITHER PARTY.
10.Construction. This Bill of Sale is delivered pursuant to and is subject to
the terms of the Purchase Agreement. In the event that any provision of this
Bill of Sale is construed to conflict with any provision of the Purchase
Agreement, the provisions of the Purchase Agreement shall supersede such
conflicting provision and be deemed to control.
11.Counterparts and Facsimiles. This Bill of Sale may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile transmission of a signed
copy of this Bill of Sale shall be deemed an original and shall have the same
valid and binding affect thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Exhibit A-3 - 3



--------------------------------------------------------------------------------

Exhibit 10.10.1




IN WITNESS WHEREOF, this Bill of Sale, Assignment and Assumption has been duly
executed and delivered by Seller and Purchaser as of the date first above
written.
ZENITH ENERGY TERMINALS HOLDINGS LLC






By:                            
Name:
Title:


LCP OREGON HOLDINGS, LLC






By:                            
Name:
Title:








Exhibit A-3 - 4



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT A-4
FORM OF MEMBERSHIP INTEREST ASSIGNMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is made by and
between CORRIDOR PRIVATE HOLDINGS, INC. a Delaware corporation (“Assignor”), and
ZENITH ENERGY TERMINALS HOLDINGS LLC, a Delaware limited liability company
(“Assignee”), effective as of ____________________ __, 2018 (the “Effective
Date”).
WHEREAS, Assignor is the owner of certain of the membership interests in Zenith
Energy Terminals Joliet Holdings LLC, a Delaware limited liability company (the
“Company”), pursuant to the Second Amended and Restated Limited Liability
Company Agreement of Zenith Energy Terminals Joliet Holdings LLC, a Delaware
limited liability company, dated as of December 21, 2017 (as the same may be
amended from time to time, the “LLC Agreement”);
WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement by and among Assignor, Assignee and the other parties thereto, dated
as of December 21, 2018 (the “Purchase Agreement”), pursuant to which Assignee
is purchasing the Assigned Interests (as defined below) from Assignor; and
WHEREAS, in connection with the Closing (as such term is defined in the Purchase
Agreement), Assignor wishes to transfer to Assignee, and Assignee wishes to
accept from Assignor, all of Assignor’s limited liability company interest in
the Company (the “Assigned Interests”), which are equal to 59.470 Common Units
(as defined in the LLC Agreement), on the terms and conditions set forth in the
Purchase Agreement.
NOW, THEREFORE, in consideration of mutual promises contained in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Definitions.    Capitalized terms used herein shall have the meanings assigned
to them in the LLC Agreement unless the context otherwise requires or unless
otherwise defined herein.
Offering Notice and ROFO Offer. The Assignee hereby represents that the Purchase
Agreement constitutes an Offering Notice and a ROFO Offer with respect to the
Assigned Interests and such Assigned Interests’ status as Offered Units and the
Transfer of the Assigned Interests pursuant to the Purchase Agreement and this
Agreement is a Transfer permitted by Section 7.01(c) of the LLC Agreement as it
complies with the procedures set forth in Section 7.02 of the LLC Agreement.
Assignor accepts with the positions set forth in this paragraph.
Assignment. Assignor does hereby transfer, assign, convey and deliver to
Assignee all of the Assigned Interests including, without limitation (a) the
Assignor’s rights to receive profits, compensation, and other distributions from
the Company attributable to the Assigned Interests which accrue after the date
hereof, and (b) each, every and all of the rights, titles, interests and


Exhibit A-4 - 1
 



--------------------------------------------------------------------------------

Exhibit 10.10.1


benefits of whatsoever kind or character hereafter accruing to the Assigned
Interests (collectively, the “Assignment”).
Assumption. Assignee accepts such Assignment and agrees to be bound by the terms
of the LLC Agreement in place of Assignor, and Assignee hereby assumes all of
the past, present and future liabilities, duties and obligations of Assignor
under or allocable to the Assigned Interests, subject to the terms of the
Purchase Agreement.
Representations and Warranties. Assignor represents and warrants to Assignee
that as of the date hereof, Assignor is the sole legal and equitable owner of
the entirety of the Assigned Interests and the Assigned Interests transferred
hereby to Assignee are free and clear of all liens, encumbrances, or security
interests (in each case other than transfer restrictions under applicable
securities laws, and other than the terms and conditions of the LLC Agreement
and the Purchase Agreement).
Amendment. This Agreement may be amended, modified or supplemented only by
written agreement of the parties hereto. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Nothing expressed
or implied in this Agreement is intended or shall be construed to confer upon or
give any person, other than the parties, and their successors and permitted
assigns, any right or remedies under or by reason of this Agreement.
Governing Law. This Agreement and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
will be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without regard to principles of conflicts of law thereof
which may require the application of the law of another jurisdiction.
Entire Agreement. This Agreement, the LLC Agreement, the Purchase Agreement and
the other documents and instruments referred to herein and therein, embody the
entire agreement and understanding of the parties in respect of the subject
matter contained herein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.
Further Assurances. The parties agree to take all such further actions and
execute, acknowledge and deliver all such further documents that are necessary
or useful in carrying out the purposes of this Agreement. Without limitation of
the foregoing, Assignor agrees to execute, acknowledge and deliver to the
Assignee all such other additional instruments, notices, and other documents and
to do all to more fully and effectively grant, convey and assign to the Assignee
the Assigned Interests conveyed hereby and intended so to be.
Counterparts. This Agreement may be executed in counterparts (each of which will
be deemed to be an original but all of which taken together will constitute one
and the same agreement) and will become effective when one or more counterparts
have been signed by each of the parties hereto and delivered (including delivery
by email) to the other party.


Exhibit A-4 - 2
 



--------------------------------------------------------------------------------

Exhibit 10.10.1


* * * *


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.


“Assignor”


CORRIDOR PRIVATE HOLDINGS, INC.
 


By:                            
Name:                            
Title:                            




Exhibit A-4 - 3
 



--------------------------------------------------------------------------------

Exhibit 10.10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.


“Assignee”


ZENITH ENERGY TERMINALS HOLDINGS LLC






By:                            
Name:                            
Title:                            










Exhibit A-4 - 4
 



--------------------------------------------------------------------------------

Exhibit 10.10.1




ACKNOWLEDGMENT OF ASSIGNMENT AND ASSUMPTION AGREEMENT


The undersigned Company hereby acknowledges, as of the Effective Date, that the
Assignee and Assignor have entered into the foregoing Agreement and specifically
acknowledges and agrees to the following: (a) the Assignment of the Assigned
Interests from the Assignor to the Assignee as set forth in this Agreement
constitutes a Transfer of all of the Interests and Units held by Assignor as a
Member of the Company, (b) such Transfer is permitted by Section 7.01(c) of the
LLC Agreement as it complies with the procedures set forth in Section 7.02 of
the LLC Agreement, and (c) as a result of such Transfer, Assignor has withdrawn
as a Member of the Company.


ZENITH ENERGY TERMINALS JOLIET HOLDINGS LLC
By: Zenith Energy Terminals Holdings LLC, its Managing Member






By:                            
Name:                            
Title:                            






Exhibit A-4 - 5
 



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT B-1
FORM OF LCP OREGON HOLDINGS, LLC, OFFICER’S CERTIFICATE
LCP OREGON HOLDINGS, LLC
OFFICER’S CERTIFICATE
THIS OFFICER’S CERTIFICATE is delivered pursuant to Section 10.1(d) of the
Purchase and Sale Agreement, dated as of December 21, 2018 (the “Purchase
Agreement”), by and among LCP OREGON HOLDINGS, LLC, a Delaware limited liability
company (“Seller”), CORRIDOR PRIVATE HOLDINGS, INC., and ZENITH ENERGY TERMINALS
HOLDINGS LLC (“Purchaser”). Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to them in the Purchase Agreement.
The undersigned, the President of Seller, hereby certifies to Purchaser on
behalf of Seller as follows:
1.    The undersigned is the duly elected and incumbent President of Seller and
is authorized to execute and deliver this certificate on behalf of Seller.
2.    The representations and warranties of Seller contained in the Purchase
Agreement are true and correct in all material respects as of the Closing Date.
3.    Seller has performed and complied in all material respects with each of
the obligations required by the Purchase Agreement to be performed or complied
with by Seller at or prior to the Closing Date.
4.    Attached hereto as Exhibit A is a true and correct copy of certain
resolutions duly adopted by the sole Member as of December 19, 2018, authorizing
and approving the Purchase Agreement, the related transaction documents and the
transactions contemplated therein. Such resolutions are true and complete and in
full force and effect and unmodified as of the Closing Date.
5.    Facsimile signature or other electronic delivery of this Officer’s
Certificate shall evidence the duly authorized signature of the undersigned.
IN WITNESS WHEREOF, this Certificate is executed as of December 21, 2018.
LCP OREGON HOLDINGS, LLC




By:                            
Name:                         
Title:                         








Exhibit B-1 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT B-2
FORM OF CORRIDOR PRIVATE HOLDINGS, INC. OFFICER’S CERTIFICATE
CORRIDOR PRIVATE HOLDINGS, INC.
OFFICER’S CERTIFICATE
THIS OFFICER’S CERTIFICATE is delivered pursuant to Section 10.1(d) of the
Purchase and Sale Agreement, dated as of December 21, 2018 (the “Purchase
Agreement”), by and among CORRIDOR PRIVATE HOLDINGS, INC. (“Company”), LCP
OREGON HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and
ZENITH ENERGY TERMINALS HOLDINGS LLC (“Purchaser”). Capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to them in the
Purchase Agreement.
The undersigned, the President of Company, hereby certifies to Purchaser on
behalf of Company as follows:
1.    The undersigned is the duly elected and incumbent President of Company and
is authorized to execute and deliver this certificate on behalf of Company.
2.    The representations and warranties of Company contained in the Purchase
Agreement are true and correct in all material respects as of the Closing Date.
3.    Company has performed and complied in all material respects with each of
the obligations required by the Purchase Agreement to be performed or complied
with by Company at or prior to the Closing Date.
4.    Attached hereto as Exhibit A is a true and correct copy of certain
resolutions duly adopted by the board of directors as of December 19, 2018,
authorizing and approving the Purchase Agreement, the related transaction
documents and the transactions contemplated therein. Such resolutions are true
and complete and in full force and effect and unmodified as of the Closing Date.
5.    Facsimile signature or other electronic delivery of this Officer’s
Certificate shall evidence the duly authorized signature of the undersigned.
IN WITNESS WHEREOF, this Certificate is executed as of December 21, 2018.
CORRIDOR PRIVATE HOLDINGS, INC.




By:                            
Name:
Title:






Exhibit B-2 - 1



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT C
FORM OF ZENITH ENERGY TERMINALS HOLDINGS LLC, OFFICER’S CERTIFICATE
ZENITH ENERGY TERMINALS HOLDINGS LLC
OFFICER’S CERTIFICATE
THIS OFFICER’S CERTIFICATE is delivered pursuant to Section 9.1(d) of the
Purchase and Sale Agreement, dated as of December 21, 2018 (the “Purchase
Agreement”), by and between LCP OREGON HOLDINGS, LLC, a Delaware limited
liability company (“Seller”), ZENITH ENERGY TERMINALS HOLDINGS LLC
(“Purchaser”), and CORRIDOR PRIVATE HOLDINGS, INC. (“CORR”). Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them in
the Purchase Agreement.
The undersigned, the Chief Executive Officer of Purchaser, hereby certifies to
Seller and CORR on behalf of Purchaser as follows:
1.    The undersigned is the duly elected and incumbent Chief Executive Officer
of Purchaser and is authorized to execute and deliver this certificate on behalf
of Purchaser.
2.    The representations and warranties of Purchaser contained in the Purchase
Agreement are true and correct in all material respects as of the Closing Date.
3.    Purchaser has performed and complied in all material respects with each of
the obligations required by the Purchase Agreement to be performed or complied
with by Purchaser at or prior to the Closing Date.
4.    Attached hereto as Exhibit A is a true and correct copy of certain
resolutions duly adopted by the board of directors as of November 13, 2018,
authorizing and approving the Purchase Agreement, the related transaction
documents and the transactions contemplated therein. Such resolutions are true
and complete and in full force and effect and unmodified as of the Closing Date.
5.    Facsimile signature or other electronic delivery of this Officer’s
Certificate shall evidence the duly authorized signature of the undersigned.
IN WITNESS WHEREOF, this Certificate is executed as of December 21, 2018.
ZENITH ENERGY TERMINALS HOLDINGS LLC


By:                            
Name:
Title:




Exhibit C - 1
 



--------------------------------------------------------------------------------


Exhibit 10.10.1


EXHIBIT D


FORM OF PROMISSORY NOTE




Exhibit D - 1
 
99163730.7 0081694-00006